--------------------------------------------------------------------------------

Exhibit 10.1

 
EXECUTION COPY
      

CREDIT AGREEMENT
Dated as of November 14, 2014
 
among
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
as Borrower,


and


TIME WARNER INC.,
as Guarantor,


The Lenders Party Hereto,
and
BNP PARIBAS
as Administrative Agent,
 
€250,800,000 SENIOR UNSECURED TERM CREDIT FACILITY

--------------------------------------------------------------------------------


BNP PARIBAS SECURITIES CORP.     and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint-Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page  
ARTICLE I       DEFINITIONS
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
20
SECTION 1.03.
Terms Generally
21
SECTION 1.04.
Accounting Terms; GAAP
21
SECTION 1.05.
Borrower Representations and Covenants
22
 
ARTICLE II      THE CREDITS
22
SECTION 2.01.
Commitments
22
SECTION 2.02.
Loans and Borrowings
22
SECTION 2.03.
Request for Borrowing
22
SECTION 2.04.
Intentionally Omitted
23
SECTION 2.05.
Intentionally Omitted
23
SECTION 2.06.
Funding of Borrowing
23
SECTION 2.07.
Interest Periods
23
SECTION 2.08.
Termination of Commitments
24
SECTION 2.09.
Repayment of Loans; Evidence of Debt
24
SECTION 2.10.
Prepayment of Loans
24
SECTION 2.11.
Fees
25
SECTION 2.12.
Interest
25
SECTION 2.13.
Alternate Rate of Interest
26
SECTION 2.14.
Increased Costs
26
SECTION 2.15.
Break Funding Payments
28
SECTION 2.16.
Taxes
28
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
30
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders; Purchase Option
32
SECTION 2.19.
Intentionally Omitted
33
SECTION 2.20.
Adoption of the Euro
33
SECTION 2.21.
Additional Commitments
34
SECTION 2.22.
Defaulting Lenders
34
 
ARTICLE III     REPRESENTATIONS AND WARRANTIES
35
SECTION 3.01.
Organization; Powers
35
SECTION 3.02.
Authorization; Enforceability
35
SECTION 3.03.
Governmental Approvals; No Conflicts
35
SECTION 3.04.
Financial Condition; No Material Adverse Change
36
SECTION 3.05.
Properties
36
SECTION 3.06.
Litigation and Environmental Matters
36
SECTION 3.07.
Compliance with Laws and Agreements
37
SECTION 3.08.
Government Regulation
37

 
i

--------------------------------------------------------------------------------

SECTION 3.09.
Taxes
37
SECTION 3.10.
ERISA
37
SECTION 3.11.
Disclosure
38
SECTION 3.12.
Anti-Corruption Laws and Sanctions Laws
38
 
ARTICLE IV     CONDITIONS PRECEDENT
39
SECTION 4.01.
Signing Date Conditions
39
SECTION 4.02.
Closing Date Conditions
40
 
ARTICLE V      AFFIRMATIVE COVENANTS
41
SECTION 5.01.
Financial Statements and Other Information
41
SECTION 5.02.
Notices of Material Events
44
SECTION 5.03.
Existence; Conduct of Business
44
SECTION 5.04.
Payment of Obligations
45
SECTION 5.05.
Maintenance of Properties; Insurance
45
SECTION 5.06.
Books and Records; Inspection Rights
45
SECTION 5.07.
Compliance with Laws
45
SECTION 5.08.
Use of Proceeds
45
SECTION 5.09.
Fiscal Periods; Accounting
45
 
ARTICLE VI     NEGATIVE COVENANTS
46
SECTION 6.01.
Consolidated Leverage Ratio
46
SECTION 6.02.
Indebtedness
46
SECTION 6.03.
Liens
47
SECTION 6.04.
Mergers, Etc
48
SECTION 6.05.
Investments
48
SECTION 6.06.
Restricted Payments
48
SECTION 6.07.
Transactions with Affiliates
49
SECTION 6.08.
Unrestricted Subsidiaries
49
 
ARTICLE VII   EVENTS OF DEFAULT
50
 
ARTICLE VIII  THE ADMINISTRATIVE AGENT
52
 
ARTICLE IX    MISCELLANEOUS
55
SECTION 9.01.
Notices
55
SECTION 9.02.
Waivers; Amendments; Release of Guarantor
56
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
57
SECTION 9.04.
Successors and Assigns
59
SECTION 9.05.
Survival
61
SECTION 9.06.
Counterparts; Integration; Effectiveness
62
SECTION 9.07.
Severability
62
SECTION 9.08.
Right of Setoff
62
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
63
SECTION 9.10.
WAIVER OF JURY TRIAL
63

 
ii

--------------------------------------------------------------------------------

SECTION 9.11.
Headings
63
SECTION 9.12.
Confidentiality
64
SECTION 9.13.
Acknowledgments
65
SECTION 9.14.
Judgment Currency
65
SECTION 9.15.
USA Patriot Act
65
SECTION 9.16.
Guarantor Payment
65

 
SCHEDULES:
 
SCHEDULE 2.01
Commitments
SCHEDULE 2.03(A)
Borrowing Notice/Prepayment Notice
SCHEDULE 6.08
Unrestricted Subsidiaries
SCHEDULE 8
List of Proper Persons

 
EXHIBITS:
 
EXHIBIT A
Form of Assignment and Acceptance
EXHIBIT B
Form of Guarantee



iii

--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of November 14, 2014, (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among CENTRAL EUROPEAN
MEDIA ENTERPRISES LTD., an exempted limited company incorporated under the laws
of Bermuda (“CME” or “Borrower”), as borrower, TIME WARNER INC., a Delaware
corporation (“Time Warner” or “Guarantor”), as guarantor, the several banks and
other financial institutions from time to time parties to this Agreement (the
“Lenders”), and BNP PARIBAS, as administrative agent.
 
W I T N E S S E T H:
 
WHEREAS, Borrower has requested the Lenders to make loans to it on the Closing
Date in an aggregate principal amount of €250,800,000 under a term credit
facility as more particularly described herein; and
 
WHEREAS, the Lenders are willing to make such loans on the terms and conditions
contained herein;
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:
 
ARTICLE I


DEFINITIONS
 
SECTION 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“2015 Notes” means those certain Senior Notes due 2015 issued by CME under the
Indenture dated as of February 18, 2011, among CME, as issuer, the guarantors
party thereto and Deutsche Bank Trust Company Americas, as trustee, paying
agent, conversion agent, transfer agent and registrar.
 
“2017 Notes” means those certain 9% fixed rate Senior Notes due 2017 issued by
CET 21 under the Indenture dated as of October 21, 2010, as amended and
supplemented, among CET 21, as issuer, the guarantors party thereto and
Citibank, N.A., London Branch as trustee, paying agent and transfer agent and
Citigroup Global Markets Deutschland AG as registrar.
 
“2017 PIK Notes” means those certain Senior Secured Notes due 2017 issued by CME
under the Indenture dated as of May 2, 2014, among CME, as issuer, the
guarantors party thereto and Deutsche Bank Trust Company Americas, as trustee,
paying agent, transfer agent and registrar.
 
“Adjusted Financial Statements” means, for any period, (a) the balance sheet of
Time Warner and the Restricted Subsidiaries (treating Unrestricted Subsidiaries
as equity investments of Time Warner to the extent that such Unrestricted
Subsidiaries would not otherwise be treated as equity investments of Time Warner
in accordance with GAAP) as of the end of such period and (b) the related
statements of operations and stockholders equity for such period and, if such
period is not a fiscal year, for the then elapsed portion of the fiscal year
(treating Unrestricted Subsidiaries as equity investments of Time Warner to the
extent that such Unrestricted Subsidiaries would not otherwise be treated as
equity investments of Time Warner in accordance with GAAP).
 

--------------------------------------------------------------------------------

 “Administrative Agent” means BNP Paribas, together with its affiliates, as
administrative agent for the Lenders hereunder, together with any of its
successors pursuant to Article VIII.
 
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates because an individual is
a director and/or officer of each such Person.
 
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to Time Warner and its Subsidiaries or CME and its
Subsidiaries, as applicable, concerning or relating to bribery, money laundering
or corruption.
 
“Applicable Rate” means, for any day with respect to the interest spread on any
Loan, the applicable rate per annum set forth below expressed in Basis Points
under the caption “Applicable Rate for the Facility”, in each case based upon
the senior unsecured long-term debt credit rating (or an equivalent thereof) (in
each case, a “Rating”) assigned by Moody’s and S&P, respectively, applicable on
such date to Time Warner:
 
Ratings S&P / Moody’s
Applicable Rate
for the Facility
(Bps)
Category A
A / A2 or Higher
107.0
Category B
A- / A3
117.5
Category C
BBB+ / Baa1
127.5
Category D
BBB / Baa2
150.0
Category E
BBB- / Baa3
170.0
Category F
Lower than BBB- / Baa3
190.0

 
For purposes of determining the Applicable Rate (A) if either Moody’s or S&P
shall not have in effect a relevant Rating (other than by reason of the
circumstances referred to in clause (C) of this definition), then the Rating
assigned by the other rating agency shall be used; (B) if the relevant Ratings
assigned by Moody’s and S&P shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two Ratings unless one of
the two Ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two Ratings; (C) if either rating agency shall cease
to assign a relevant Rating solely because Time Warner elects not to participate
or otherwise cooperate in the ratings process of such rating agency, the
Applicable Rate shall not be less than that in effect immediately before such
rating agency’s Rating for Time Warner became unavailable; and (D) if the
relevant Ratings assigned by Moody’s or S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Time Warner
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency, and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
 
2

--------------------------------------------------------------------------------

“Arrangers” means BNP Paribas Securities Corp. and Credit Agricole Corporate and
Investment Bank.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A.
 
“Base Rate” means the Euro Overnight Rate.
 
“Basis Point” or “Bps” means 1/100th of 1%.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrower” means CME (or a successor or assign permitted pursuant to Section
9.04).
 
“Borrower Material Adverse Effect” means a material adverse effect on (a) the
ability of Borrower to perform any of its material obligations to the Lenders
under any Credit Document to which it is or will be a party or (b) the rights of
or benefits available to the Lenders under any Credit Document.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
3

--------------------------------------------------------------------------------

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London, Prague, Frankfurt or Amsterdam
are authorized or required by law to remain closed; provided that, (a) when used
in connection with a Eurocurrency Loan or a Base Rate Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in Euros in the European interbank market and (b) the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payment in Euro.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capital Stock” means, with respect to any Person, any and all shares,
partnership interests or other equivalents (however designated and whether
voting or non-voting) of such Person’s equity, whether outstanding on the date
hereof or hereafter issued, and any and all equivalent ownership interests in a
Person (other than a corporation) and any and all rights, warrants or options to
purchase or acquire or exchangeable for or convertible into such shares,
partnership interests or other equivalents.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) that (i) have maturities of not more than six months from the
date of acquisition thereof or (ii) are subject to a repurchase agreement with
an institution described in clause (b)(i) or (ii) below exercisable within six
months from the date of acquisition thereof, (b) U.S. Dollar-denominated and
Eurocurrency time deposits, certificates of deposit and bankers’ acceptances of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating from S&P is at least A-2 or the equivalent thereof, from Moody’s is
at least P-2 or the equivalent thereof or from Fitch is at least F-2 or the
equivalent thereof (any such bank, an “Approved Lender”), in each case with
maturities of not more than six months from the date of acquisition thereof, (c)
commercial paper and variable and fixed rate notes issued by any Lender or
Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper, auction rate notes and variable rate notes issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof by
Fitch, and in each case maturing within six months after the date of acquisition
thereof, (d) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (e) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition, (f) tax-exempt commercial paper of U.S. municipal, state or local
governments rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s or at least F-2 or the equivalent thereof
by Fitch and maturing within six months after the date of acquisition thereof,
(g) shares of money market mutual or similar funds sponsored by any registered
broker dealer or mutual fund distributor, (h) repurchase obligations entered
into with any bank meeting the qualifications of clause (b) above or any
registered broker dealer whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof or from Fitch is at least F-2 or the equivalent thereof,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government or residential whole
loan mortgages, and (i) demand deposit accounts maintained in the ordinary
course of business.
 
4

--------------------------------------------------------------------------------

“CET 21” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic, and a wholly-owned subsidiary of CME.
 
“Change in Control” means either (a) a Person or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) acquiring or having beneficial
ownership (it being understood that a tender of shares or other equity interests
shall not be deemed acquired or giving beneficial ownership until such shares or
other equity interests shall have been accepted for payment) of securities (or
options to purchase securities) having a majority or more of the ordinary voting
power of Time Warner (including options to acquire such voting power) or (b)
persons who are directors of Time Warner as of the date hereof or persons
designated or approved by such directors ceasing to constitute a majority of the
board of directors of Time Warner.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Closing Date” means the date on which the conditions set out in Section 4.02
are satisfied or waived.
 
“CME” has the meaning assigned to such term in the preamble to this Agreement.
 
5

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Credit Exposure hereunder.  The amount of each
Lender’s Commitment as of the Signing Date is set forth on Schedule 2.01.
 
 “Companies” means each of the Credit Parties and the Restricted Subsidiaries,
collectively, and “Company” means any of them.
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of Borrower and Time Warner (which consent shall not be
unreasonably withheld); provided that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided further that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Section 2.14, 2.15, 2.16 or 9.03 than the designating
Lender would have been entitled to receive in respect of the Loans made by such
Conduit Lender or (b) be deemed to have any Commitment.  The making of a Loan by
a Conduit Lender hereunder shall utilize the applicable Commitment of a
designating Lender to the same extent, and as if, such Loan were made by such
designating Lender.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income of Time
Warner and the Restricted Subsidiaries for such period plus, without duplication
and to the extent reflected as a charge in the statement of such Consolidated
Net Income of Time Warner and the Restricted Subsidiaries for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense (excluding amortization of film inventory that does not
constitute amortization of purchase price amortization), (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs
(excluding amortization of film inventory that does not constitute amortization
of purchase price amortization), (e) any extraordinary, unusual or non-recurring
non-cash expenses or losses (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash losses on sales of assets outside of the ordinary course of business),
(f) minority interest expense in respect of preferred stock of Subsidiaries of
Time Warner, and (g) non-cash expenses in respect of equity compensation and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income and (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), all as determined on a consolidated basis.
 
6

--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Time Warner and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication, (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of Time Warner or is merged into or
consolidated with Time Warner or any of its Subsidiaries or that such other
Person’s assets are acquired by Time Warner or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary) in which
Time Warner or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Time Warner or its
Restricted Subsidiaries in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of Time Warner to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its charter or any
agreement or instrument (other than any Credit Document), judgment, decree,
order, statute, rule, governmental regulation or other requirement of law
applicable to such Subsidiary; provided that the income of any Subsidiary of
Time Warner shall not be excluded by reason of this clause (c) so long as such
Subsidiary guarantees the Obligations.
 
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of Time Warner
and its Subsidiaries under total assets at such date; provided that such amounts
shall be calculated in accordance with Section 1.04.
 
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
Indebtedness of Time Warner and the Restricted Subsidiaries minus (a) the
aggregate principal amount of any such Indebtedness that is payable either by
its terms or at the election of the obligor in equity securities of Time Warner
or the proceeds of options in respect of such equity securities, (b) the
aggregate principal amount of Film Financings and (c) the aggregate amount of
cash and Cash Equivalents held by Time Warner or any of the Restricted
Subsidiaries in excess of $200,000,000, all determined on a consolidated basis
in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Copyright Liens” means any Liens granted by Time Warner or any of its
Subsidiaries on copyrights relating to movies or other programming, which movies
or other programming are subject to one or more contracts entitling Time Warner
or such Subsidiary to future payments in respect of such movies or other
programming and which contractual rights to future payments are to be
transferred by Time Warner or such Subsidiary to a special purpose Subsidiary of
Time Warner or such Subsidiary organized for the purpose of monetizing such
rights to future payments; provided that such Liens (a) are granted directly or
indirectly for the benefit of the special purpose Subsidiary and/or the Persons
who purchase such contractual rights to future payments from such special
purpose Subsidiary and (b) extend only to the copyrights for the movies or other
programming subject to such contracts for the purpose of permitting the
completion, distribution and exhibition of such movies or other programming.
 
7

--------------------------------------------------------------------------------

 “Credit Documents” means this Agreement, the Guarantee, each Note and, from and
after the Purchase Date, the Reimbursement Agreement.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
 
“Credit Parties” means Borrower, Guarantor and the Subsidiary Guarantors; and
“Credit Party” means any of them.
 
“Currency” means Euro.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) shall have become the subject of a
bankruptcy or insolvency proceeding, or shall have taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or (b) shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such appointment,
or shall have a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition by a Governmental Authority or an instrumentality
thereof of any equity interest in such Lender or a parent company thereof.
 
“Dollars” or “$” refers to lawful money of the United States.
 
“Eligible Assignee” means any financial institution whose home office is
domiciled in a country that is a member of the Organization for Economic
Cooperation and Development and having capital and surplus in excess of
$500,000,000; provided, however, that no Lender that is or at any time was a
Defaulting Lender, nor any Lender Affiliate of such Defaulting Lender, shall be
an Eligible Assignee, unless consented to in writing by Borrower, Time Warner
and the Administrative Agent.
 
“EMU Legislation” means the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Law” means all applicable and binding laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.
 
8

--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) a violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means, with respect to Time Warner, any trade or business
(whether or not incorporated) that, together with Time Warner, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA applicable to such Plan, in each case whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or in Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by Time Warner or any of its ERISA
Affiliates of any unfunded liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Time Warner or any ERISA Affiliate
from the PBGC or a Plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by Time Warner or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by Time Warner or any ERISA Affiliate of any
notice concerning the imposition on such entity of Withdrawal Liability or a
determination that a Multiemployer Plan with respect to which such entity is
obligated to contribute or is otherwise liable is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or (h)
the occurrence, with respect to a Plan or a Multiemployer Plan, of a nonexempt
“prohibited transaction” (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to Time Warner.
 
“Euribor Base Rate” means (i) the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average rate of the Banking Federation of the
European Union for the Euro (currently being page Euribor01) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Euro, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date or (ii) in the event the
rate referenced in the preceding clause (i) do not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average rate of the
Banking Federation of the European Union for the Euro for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Euro, in each case, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (iii) in the
event the rates referenced in the preceding clauses (i) and (ii) are not
available, at such time for any reason, then the “Euribor Base Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate per annum (rounded upwards, if necessary, to the next Basis Point) equal to
the arithmetic average of the rates at which deposits in Euro approximately
equal in principal amount to €5,000,000 and for a maturity comparable to such
Interest Period are offered with respect to any Eurocurrency Borrowing to the
principal London offices of the Reference Banks (or, if any Reference Bank does
not at the time maintain a London office, the principal London office of any
Affiliate of such Reference Bank) in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date; provided, however, that, if only two Reference Banks notify
the Administrative Agent of the rates offered to such Reference Banks (or any
Affiliates of such Reference Banks) as aforesaid, the Euribor Base Rate with
respect to such Eurocurrency Borrowing shall be equal to the arithmetic average
of the rates so offered to such Reference Banks (or any such Affiliates)
provided, however, that no Reference Bank shall have a contractual obligation to
provide such a quote; provided further that, if at any time the Euribor Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
 
9

--------------------------------------------------------------------------------

“Euribor Rate” means with respect to each day during each Interest Period
pertaining to a Loan, a rate per annum equal to (x) the Euribor Base Rate as of
such date divided by (y) (1.00 minus Eurocurrency Reserve Requirements as of
such date).
 
“Euro” and “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
 
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Euribor Rate.
 
“Eurocurrency Reserve Requirements” means for any day as applied to a Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.
 
10

--------------------------------------------------------------------------------

“Euro Overnight Rate” means, for any day, the sum of (a) the average of the
rates per annum quoted at approximately 11:00 a.m., London time, to leading
banks in the European interbank market by the Reference Banks for the offering
of overnight deposits in Euro plus (b) the Applicable Rate.  The Administrative
Agent shall determine the Euro Overnight Rate by obtaining quotes from the
Reference Banks, and if any such Reference Bank fails to timely provide such
quote for any day, then the Euro Overnight Rate for such day shall be determined
by the average based on the quotes from the Reference Banks that provided quotes
on that day; provided, however, that no Reference Bank shall have a contractual
obligation to provide such a quote.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means, with respect to any payment made by any Credit Party
under this Agreement, any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or any other recipient of any such payment,
(a) income or franchise Taxes imposed on (or measured by) its net income by the
jurisdiction (including any political subdivision, state or locality thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any jurisdiction described in clause (a) above, (c)
in the case of a Lender (other than an assignee pursuant to a request by Time
Warner under Section 2.18(b)), any U.S. Federal withholding Taxes resulting from
any law in effect on the date such Lender becomes a party to this Agreement or
designates a new lending office or is attributable to such Lender’s failure or
inability to comply with Section 2.16(g), except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of such designation of a new
lending office or assignment, to receive additional amounts from such Credit
Party with respect to such withholding Tax pursuant to Section 2.16(a), (d) in
the case of a Lender that is a U.S. Person, any withholding Tax that is
attributable to the Lender’s failure to comply with Section 2.16(h) and (e) any
U.S. Federal withholding Taxes imposed under FATCA.
 
“Existing Revolving Loan Credit Agreement” means that certain Amended and
Restated Revolving Loan Facility Credit Agreement dated as of May 2, 2014, as
amended and restated as of November 14, 2014 among CME, Time Warner and the
other lenders party thereto from time to time and Time Warner, as administrative
agent.
 
“Existing Term Loan Agreement” means that certain Amended and Restated Term Loan
Facility Agreement dated as of February 28, 2014, as amended and restated as of
November 14, 2014 among CME, the lenders party thereto from time to time and
Time Warner, as administrative agent.
 
11

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version not materially more onerous to
comply with), current and future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any intergovernmental agreements in respect thereof.
 
“Film Financing” means, without duplication, monetary obligations arising out of
transactions in which so-called tax-based financing groups or other third-party
investors provide financing for the acquisition, production or distribution of
motion pictures, television programs, sound recordings or books or rights with
respect thereto in exchange, in part, for certain tax or other benefits which
are derived from such motion pictures, television programs, sound recordings,
books or rights; provided that no such monetary obligations shall have, directly
or indirectly, recourse (including by way of setoff) to Guarantor or any
Restricted Subsidiary or any of its assets other than to the profits or
distribution rights related to such motion pictures, television programs, sound
recordings, books or rights and other than to a Subsidiary of Warner
Communications LLC or Turner Broadcasting System, Inc. substantially all of the
assets of which consist of the motion pictures, television programs, sound
recordings, books or rights which are the subject of such transaction and
related cash and Cash Equivalents.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, the deputy chief financial officer, principal accounting officer,
treasurer or controller of such Person.
 
“Fitch” means Fitch, Inc.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Credit Party is located.
 
“Franchise” means, with respect to any Person, a franchise, license,
authorization or right to construct, own, operate, manage, promote, extend or
otherwise utilize any cable television distribution system operated or to be
operated by such Person or any of its Subsidiaries granted by any Governmental
Authority, but shall not include any such franchise, license, authorization or
right that is incidentally required for the purpose of installing, constructing
or extending a cable television system.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank,
independent regulatory authority or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantee” means a guarantee by Guarantor and the Subsidiary Guarantors,
substantially in the form of Exhibit B.
 
12

--------------------------------------------------------------------------------

“Guarantee Obligations” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee Obligations shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantor” means Time Warner.
 
“Guarantor Notice Period” has the meaning assigned to such term in the first
paragraph of Article V.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Incremental Facility” has the meaning assigned to such term in Section 2.21.
 
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21.
 
“Incremental Loan” has the meaning assigned to such term in Section 2.21.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (but not including operating leases), (e)
all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business and payment obligations of such Person pursuant to
agreements entered into in the ordinary course of business, which payment
obligations are contingent on another Person’s satisfactory provision of
services or products), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien (other than Copyright Liens or Liens on interests or
Investments in Unrestricted Subsidiaries) on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but
only to the extent of the lesser of the fair market value of the property
subject to such Lien and the amount of such Indebtedness), (g) all Guarantee
Obligations of such Person with respect to Indebtedness of others (except to the
extent that such Guarantee Obligation guarantees Indebtedness of a Restricted
Subsidiary), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (but only to the extent of all drafts drawn and
outstanding thereunder) and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. Notwithstanding the foregoing,
Indebtedness shall not include (i) any obligation of such Person to guarantee
performance of, or enter into indemnification agreements with respect to,
obligations, entered into in the ordinary course of business, under any and all
Franchises, leases, performance bonds, franchise bonds and obligations to
reimburse drawings under letters of credit issued in lieu of performance or
franchise bonds, (ii) completion bonds or guarantees or indemnities of a similar
nature issued in the ordinary course of business in connection with the
production of motion pictures and video and television programming or (iii)
obligations to make Tax Distributions. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
13

--------------------------------------------------------------------------------

“Indebtedness For Borrowed Money” means, for the purpose of Section 9.02(c),
without duplication, with respect to any Person (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantee
obligations of such Person with respect to Indebtedness For Borrowed Money of
others.  The Indebtedness For Borrowed Money of any Person shall include the
Indebtedness For Borrowed Money of any other entity (including any partnership
in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness For Borrowed Money provide that such Person is not liable therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by a Credit Party under this Agreement and (b)
Other Taxes.
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three months thereafter;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period pertaining to such a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
14

--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
 “Investment” by any Person means any direct or indirect (a) loan, advance or
other extension of credit or contribution to any other Person (by means of
transfer of cash or other property to others, payments for property or services
for the account or use of others, mergers or otherwise), (b) purchase or
acquisition of Capital Stock, bonds, notes, debentures or other securities
(including any option, warrant or other right to acquire any of the foregoing)
or evidences of Indebtedness issued by any other Person (whether by merger,
consolidation, amalgamation or otherwise and whether or not purchased directly
from the issuer of such securities or evidences of Indebtedness), (c) purchase
or acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit and (d) all other items that would
be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  Investments shall exclude extension of trade credit and
advances to customers and suppliers to the extent made in the ordinary course of
business and in accordance with customary industry practice.
 
“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.22, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
 
 “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in (including
sales of accounts), on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing, but excluding any operating leases) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
“Loan” means a loan made by a Lender to Borrower pursuant to this Agreement.
 
15

--------------------------------------------------------------------------------

“Local Time” means, for payments and disbursements (a) in respect of Dollars,
New York City time or (b) in respect of Euros, London time.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of Time
Warner and the Restricted Subsidiaries taken as a whole, (b) the ability of any
Credit Party to perform any of its material obligations to the Lenders under any
Credit Document to which it is or will be a party or (c) the rights of or
benefits available to the Lenders under any Credit Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of Time Warner and the Restricted Subsidiaries in an aggregate principal
amount exceeding $200,000,000.
 
“Material Subsidiary” means, at any date, each Subsidiary of Time Warner which,
either alone or together with the Subsidiaries of such Subsidiary, meets any of
the following conditions:
 
(a)          as of the last day of Time Warner’s most recently ended fiscal
quarter for which financial statements have been filed with the SEC the
investments of Time Warner and its Subsidiaries in, or their proportionate share
(based on their equity interests) of the book value of the total assets (after
intercompany eliminations) of, the Subsidiary in question exceeds 10% of the
book value of the total assets of Time Warner and its consolidated Subsidiaries;
 
(b)          for the period of four consecutive fiscal quarters ended on the
last day of Time Warner’s most recently ended fiscal quarter for which financial
statements have been filed with the SEC, the equity of Time Warner and its
Subsidiaries in the revenues from continuing operations of the Subsidiary in
question exceeds 10% of the revenues from continuing operations of Time Warner
and its consolidated Subsidiaries; or
 
(c)          for the period of four consecutive fiscal quarters ended on the
last day of Time Warner’s most recently ended fiscal quarter for which financial
statements have been filed with the SEC, the equity of Time Warner and its
Subsidiaries in the Consolidated EBITDA of the Subsidiary in question exceeds
10% of the Consolidated EBITDA of Time Warner.
 
“Maturity Date” means November 1, 2017.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“National Currency Unit” means the unit of currency (other than the Euro) of a
Participating Member State.
 
16

--------------------------------------------------------------------------------

“Note” means any promissory note evidencing Loans issued pursuant to Section
2.09(e).
 
“Obligations” has the meaning assigned to such term in the Guarantee.
 
“Officer’s Certificate” means a certificate executed by the Chief Financial
Officer, the Treasurer or the Controller of Time Warner or such other officer of
Time Warner reasonably acceptable to the Administrative Agent and designated as
such in writing to the Administrative Agent by Time Warner.
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning assigned to such term in Section 9.04(e).
 
“Participant Register” has the meaning set forth in Section 9.04(e).
 
“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored or maintained by Time Warner or any ERISA
Affiliate.
 
“Platform” has the meaning set forth in Section 5.01.
 
“Purchase Date” has the meaning assigned to such term in Section 2.18(c).
 
“Rating” has the meaning assigned to such term in the definition of “Applicable
Rate”.
 
“Reference Banks” means BNP Paribas, Citibank, N.A. and Deutsche Bank AG New
York Branch.
 
“Register” has the meaning set forth in Section 9.04(c).
 
“Reimbursement Agreement” means that certain Guarantee Reimbursement Agreement
dated as of the date hereof, by and between CME and Time Warner.
 
17

--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, (x) at any time there are three or fewer Lenders
hereunder and subject to Section 2.22(b), Lenders having Credit Exposures (or,
if no Loans are then outstanding, Commitments) representing at least 66 2/3% of
the sum total of the Credit Exposures or Commitments, as the case may be, at
such time and (y) any time there are four or more Lenders hereunder and no one
Lender has more than 50% of the Credit Exposure (or, if no Loans are then
outstanding, Commitments) and subject to Section 2.22(b), Lenders having Credit
Exposures or Commitments, as the case may be, representing more than 50% of the
sum total of the Credit Exposures or Commitments, as the case may be, at such
time.
 
 “Responsible Officer” means any of the Chief Executive Officer, Chief Legal
Officer, Chief Financial Officer, Treasurer or Controller (or any equivalent of
the foregoing officers) of the applicable Credit Party.
 
“Restricted Payment” means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock or other equity interests of such Person, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock or
other equity interests of such Person or any option, warrant or other right to
acquire any such shares of capital stock or other equity interests of such
Person.
 
“Restricted Subsidiaries” means, as of any date, all Subsidiaries of Time Warner
that have not been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08 or have been so designated as Unrestricted Subsidiaries
by Time Warner but prior to such date have been (or have been deemed to be)
redesignated by Time Warner as Restricted Subsidiaries pursuant to Section
6.08.  On the date hereof, none of CME or its Subsidiaries is a Restricted
Subsidiary of Time Warner.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Sanctions Laws” means any applicable laws and regulations concerning economic
sanctions imposed, administered or enforced by (a) the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury or by the U.S.
Department of State, including but not limited to those pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union, (d) solely in the case of the Borrower, Bermuda and (e) the United
Nations Security Council.
 
18

--------------------------------------------------------------------------------

“Sanctioned Person” means any Person with whom dealings are restricted or
prohibited under Sanctions Laws, including any Person (a) currently named on
OFAC’s List of Specially Designated Nationals and Blocked Persons or any similar
list issued by a relevant United Nations, United Kingdom, or European Union
sanctions authority (“SDNs”), (b) any Person located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
Laws, (c) any entity that is 50 percent or more owned by such SDNs, and (d) any
person currently named on the State Department’s Sanctioned Entities List.
 
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
“Signing Date” means November 14, 2014.
 
 “Subsequent Participant” means any member state that adopts the Euro as its
lawful currency after the date hereof.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  On the date hereof, none of CME or its
Subsidiaries is a Subsidiary of Time Warner.
 
“Subsidiary Guarantors” means Historic TW Inc., Turner Broadcasting System,
Inc., Home Box Office, Inc. and any other Person that becomes and remains a
party to the Guarantee after the Signing Date that is a Subsidiary of Time
Warner, in each case until such entity is released from the Guarantee pursuant
to Section 9.02(c), and “Subsidiary Guarantor” means any one of them.
 
“Tax Distribution” means, with respect to any period, distributions made to any
Person by a Subsidiary of such Person on or with respect to income and other
Taxes, which distributions are not in excess of the Tax liabilities that, (i) in
the case of a Subsidiary that is a corporation, would have been payable by such
Subsidiary on a standalone basis, and (ii) in the case of a Subsidiary that is a
partnership, would have been distributed by such Subsidiary to its owners with
respect to Taxes, and in each case which are calculated in accordance with, and
made no earlier than 10 days prior to the date required by, the terms of the
applicable organizational document which requires such distribution.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
 
19

--------------------------------------------------------------------------------

 “Time Warner” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Time Warner Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of January 19, 2011 and amended and restated as of December 18, 2013,
among Time Warner, Time Warner International Finance Limited, the lenders party
thereto from time to time, and Citibank, N.A., as administrative agent, as it
may be further amended, amended and restated, supplemented or otherwise modified
from time to time.  For the avoidance of doubt, any such amendment, amendment
and restatement, supplement or other modification shall only apply to the Time
Warner Credit Agreement, and this Agreement may only be amended pursuant to
Section 9.02(b).
 
“Transactions” means (a) the execution and delivery of this Agreement and the
Guarantee and the performance by (i) Borrower of this Agreement and (ii)
Guarantor and the Subsidiary Guarantors of the Guarantee, and (b) the borrowing
of Loans.
 
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Euribor Rate or the Euro Overnight Rate.
 
“United States” means the United States of America.
 
“Unrestricted Subsidiaries” means, as of any time, all Subsidiaries of Time
Warner that have been designated as Unrestricted Subsidiaries by Time Warner
pursuant to Section 6.08, and “Unrestricted Subsidiary” means any one of them.
 
“U.S. Person” means a Person who is a citizen or resident of the United States
and any corporation or other entity created or organized in or under the laws of
the United States.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) and Borrowings also may be classified and referred to by
Type (e.g., a “Eurocurrency Borrowing”).
 
20

--------------------------------------------------------------------------------

SECTION 1.03.        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words, “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall, except where the
context dictates otherwise, be construed to have the same meaning and effect and
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 
SECTION 1.04.        Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if Time Warner notifies the Administrative Agent that Time Warner requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent (under and as
defined in the Time Warner Credit Agreement) notifies Time Warner that the
Required Lenders (under and as defined in the Time Warner Credit Agreement) have
requested an amendment to any provision thereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  Notwithstanding anything in the foregoing or the
definition of “GAAP” to the contrary, financial statements and other financial
information of Borrower or any of its Subsidiaries may reflect generally
accepted accounting principles of a jurisdiction other than the United States if
the context requires.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, computations shall be made without giving
effect to any election under Financial Accounting Standards Board (“FASB”)
Accounting Standards Codification (“ASC”) Topic 825, “Financial Instruments”, or
FASB ASC Topic 470-20, “Debt with Conversion and Other Options”, (or any
successor thereto) to value any Indebtedness of Time Warner or its Subsidiaries
at “fair value”, as defined therein.
 
SECTION 1.05.  Borrower Representations and Covenants. Notwithstanding any term
to the contrary in any Credit Document, (a) each representation and warranty
made or deemed to be made by Borrower and (b) each covenant, undertaking and
other provision under a Credit Document which is binding on Borrower shall only
be made or shall only apply (as the case may be) in respect of Borrower and (to
the extent that the relevant representation, warranty, covenant, undertaking or
other provision expressly refers to Subsidiaries) Borrower’s Subsidiaries, and
no term in any Credit Document shall operate, be construed or shall take effect
in a manner that would result in either (i) Borrower making any representation
or statement in respect of (x) any Person other than itself or (to the extent
that the relevant representation or warranty expressly refers to Subsidiaries)
its Subsidiaries or (y) the Guarantee or (ii) Borrower undertaking or being
bound by any obligation to procure or to use its efforts to procure or ensure
that a Person other than itself or (to the extent that the relevant covenant,
undertaking or other provision expressly refers to Subsidiaries) its
Subsidiaries, acts or refrains from acting in any manner or to comply with any
term of the Credit Documents. In the event of any inconsistency between this
Section 1.05 and any other provision of any Credit Document, this Section 1.05
shall prevail.
 
21

--------------------------------------------------------------------------------

ARTICLE II


THE CREDITS
 
SECTION 2.01.         Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make a Loan to
Borrower in Euros in a single advance on the Closing Date by making immediately
available funds available to the Administrative Agent’s designated account not
later than the time specified by the Administrative Agent so long as, after
giving effect thereto, (i) such Lender’s Credit Exposure will not exceed such
Lender’s  Commitment, and (ii) the sum of the total Credit Exposures will not
exceed the sum total of the Commitments.  Loans repaid or prepaid may not be
reborrowed. 
 
SECTION 2.02.         Loans and Borrowings.  (a)  The Borrowing of Loans on the
Closing Date shall consist of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it on the Closing Date shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 
(b)          Intentionally Omitted.
 
(c)          Subject to Section 2.13, the Borrowing shall be comprised entirely
of Eurocurrency Loans.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall (i) subject to
following clause (ii), not affect the obligation of Borrower to repay such Loan
in accordance with the terms of this Agreement and (ii) not create any
additional liability of Borrower in respect of Section 2.14 or 2.16.
 
SECTION 2.03.         Request for Borrowing.  To request the Borrowing on the
Closing Date, Borrower shall notify the Administrative Agent of such request in
accordance with Schedule 2.03(A).  Such written Borrowing Request shall be
irrevocable and shall be in a form approved by the Administrative Agent and
signed by Borrower.  Such written Borrowing Request shall specify the following
information in compliance with Section 2.02:
 
22

--------------------------------------------------------------------------------

(a)          the aggregate amount of the requested Borrowing;
 
(b)          the date of such Borrowing, which shall be a Business Day;
 
(c)          Intentionally Omitted.
 
(d)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(e)          the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06. 
 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04.         Intentionally Omitted.
 
SECTION 2.05.         Intentionally Omitted.
 
SECTION 2.06.         Funding of Borrowing.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the Closing Date by wire transfer of
immediately available funds by 10:00 a.m. London time to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by Borrower in the applicable Borrowing Request.
 
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.
 
SECTION 2.07.        Interest Periods.  At the end of each Interest Period
applicable to a Eurocurrency Borrowing, such Borrowing shall be automatically
continued as a Eurocurrency Borrowing having a three-month Interest Period. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be continued as set forth above and
(ii) unless repaid, each Eurocurrency Borrowing shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.
 
23

--------------------------------------------------------------------------------

SECTION 2.08.         Termination of Commitments.  The initial Commitments as of
the Signing Date shall terminate on the earlier of(a) 3:00 p.m. (London time) on
December 29, 2014 and (b) immediately after the Loans are made to Borrower
pursuant to Section 2.01 on the Closing Date.  Any additional Commitments
created in accordance with Section 2.21 shall terminate upon the making of the
Incremental Loans thereunder.
 
SECTION 2.09.         Repayment of Loans; Evidence of Debt.  (a)  Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of the Loans on the
Maturity Date; provided that, if the redemption of the 2017 Notes shall not have
been consummated on or before the third (3rd) Business Day following the Closing
Date, the unpaid principal amount of the Loans shall be immediately due and
payable, together with accrued interest thereon and all fees and other
obligations of Borrower accrued hereunder.
 
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount and Currency of each Loan made hereunder, the Type
thereof, and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.
 
(e)          Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, Borrower shall execute and deliver to such Lender a Note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to Borrower.  Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes in such form payable to the
payee named therein (or, if such promissory note is a registered note, to such
payee and its registered assigns).
 
SECTION 2.10.        Prepayment of Loans.  (a)  On or after June 1, 2016,
Borrower shall have the right from time to time to prepay any Borrowing in whole
or in part, without premium or penalty (except as provided in Section 2.15 and
Section 2.16), subject to prior notice in accordance with paragraph (c) of this
Section.
 
24

--------------------------------------------------------------------------------

(b)          Prior to June 1, 2016, Borrower shall not prepay any Borrowing
except out of the net proceeds of Specified Asset Sales as defined in and
required under the Reimbursement Agreement.


(c)           Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile or email) of any prepayment hereunder in accordance with
Schedule 2.03(A).  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or the occurrence
of other events, in which case such notice may be revoked by Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the participating
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that is an integral multiple of €1,000,000 and not less than
€10,000,000.  Each prepayment of a Borrowing hereunder shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
 
SECTION 2.11.        Fees.  (a) Borrower agrees to pay to the Administrative
Agent or its Affiliate, for its own account, fees payable in the amounts and at
the times separately agreed upon between Borrower and the Administrative Agent
or such Affiliate.
 
(b)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent manifest error in the calculation and/or payment thereof.
 
SECTION 2.12.         Interest.  (a)  The Loans comprising each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Euribor Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate.
 
(b)          The Loans comprising each Base Rate Borrowing shall bear interest
at a rate per annum equal to the Base Rate.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Base Rate.
 
(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion and (iv) all
accrued and unpaid interest in respect of all Loans shall be payable upon the
Maturity Date.
 
25

--------------------------------------------------------------------------------

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that the Base Rate and Euribor Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error (it being understood and agreed that the Administrative Agent shall not be
required to disclose to any Lender any information regarding any Reference Bank
or any rate provided by such Reference Bank in accordance with the definition of
“Euribor Rate” or “Euro Overnight Rate”, including, without limitation, whether
a Reference Bank has provided a rate or the rate provided by any individual
Reference Bank).
 
SECTION 2.13.        Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
 
(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining for such Interest Period the Euribor Rate; or
 
(b)          the Administrative Agent is advised by the Lenders holding a
majority of the Credit Exposures that for such Interest Period the Euribor Rate
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to Borrower and Lenders
by telephone or facsimile or email as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, any such Borrowing
shall, unless otherwise repaid by Borrower, be converted to (as of the last day
of the then current Interest Period) a Base Rate Borrowing (to the extent, in
the Administrative Agent’s reasonable determination, it is practicable to do
so).
 
SECTION 2.14.         Increased Costs.  (a)  If any Change in Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Euribor Rate); or
 
(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;
 
(in each case other than Indemnified Taxes, Excluded Taxes and Taxes on gross or
net income, profits or revenue (including value-added or similar Taxes)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make any such Loan), then Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
actually incurred or reduction actually suffered.
 
26

--------------------------------------------------------------------------------

(b)          If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction actually suffered in respect of
the Loans made by such Lender hereunder.
 
(c)          A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender, the amount shown as due on any such certificate within 10
days after receipt thereof.
 
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions unless a Lender gives notice to Borrower that it is obligated to pay
an amount under this Section within six months after the later of (i) the date
such Lender incurs such increased costs, reduction in amounts received or
receivable or reduction in return on capital or (ii) the date such Lender has
actual knowledge of its incurrence of such increased cost, reduction in amounts
received or receivable or reduction in return on capital; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
 
Notwithstanding any other provision of this Section 2.14, no Lender shall demand
compensation for any increased costs or reduction referred to above if it shall
not be the general policy or practice of such Lender to demand such compensation
in similar circumstances under comparable provisions of other credit agreements,
if any (it being understood that this sentence shall not in any way limit the
discretion of any Lender to waive the right to demand such compensation in any
given case).
 
SECTION 2.15.  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.10(b) and is
revoked in accordance herewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.18(b) or Guarantor pursuant to
Section 2.18(c), then, in any such event, Borrower shall compensate each
applicable Lender for the loss, cost and expense attributable to such event. In
the case of a Eurocurrency Loan, the loss to any applicable Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that such
Lender would pay for a deposit in Euro equal to the principal amount of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, the duration of the Interest Period
that would have resulted from such borrowing) if the interest rate payable on
such deposit were equal to the Euribor Rate, for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for deposits in Euro from other banks in the Eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
27

--------------------------------------------------------------------------------

SECTION 2.16.         Taxes.  (a)  Each payment made by Borrower under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law.  If Borrower or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then Borrower or the Administrative Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental  Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by Borrower shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent or Lender (as the case may be), receives the amount it would have received
had no such withholding been made.  To the extent that amounts are so withheld
and paid over to the appropriate Governmental Authority by Borrower or the
Administrative Agent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Administrative Agent or Lender (as the
case may be) with respect to which the relevant withholding was made.
 
(b)          Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)          Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable by Borrower under this Section unless such
amounts have been included in any amount paid pursuant to Section 2.16(a)) paid
by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
28

--------------------------------------------------------------------------------

(d)          Each Lender shall severally indemnify the Administrative Agent and
Borrower, within 10 days after written demand therefor, for the full amount of
any Taxes or, in the case of Borrower, Excluded Taxes, attributable to such
Lender that are payable or paid by the Administrative Agent or Borrower, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes (or, in the case of
Borrower, Excluded Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority, provided that no Lender shall be liable to the
Administrative Agent for the portion of any interest, expenses or penalties that
are found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.  A certificate as to the amount of such payment or
liability delivered to such Lender by the Administrative Agent or Borrower,
shall be conclusive absent manifest error.
 
(e)           If a Lender or the Administrative Agent receives a refund or
credit in respect of any Indemnified Taxes as to which it has been indemnified
by Borrower or with respect to which Borrower has paid additional amounts
pursuant to this Section 2.16, it shall within 30 days from the date of such
receipt pay over such refund or credit to Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.16 with respect to the Indemnified Taxes giving rise to such refund,
as determined by such Lender in its reasonable discretion, or credit, as
determined by such Lender in its sole discretion), net of all out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund or credit); provided that Borrower, upon the request of such Lender or
the Administrative Agent agrees to repay the amount paid over to Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund or credit to such Governmental Authority.
 
(f)            As soon as practicable after any payment of Indemnified Taxes by
Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(g)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
applicable Credit Party is located, or any treaty to which such jurisdiction is
a party, with respect to payments under this Agreement shall deliver to such
Credit Party (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Credit Party, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
 
29

--------------------------------------------------------------------------------

(h)          Any Lender that is a U.S. Person shall deliver to Time Warner (with
a copy to the Administrative Agent) a statement signed by an authorized
signatory of the Lender that it is a U.S. Person and, if necessary to avoid
United States backup withholding, a duly completed and signed Internal Revenue
Service Form W-9 (or successor form) establishing that such Lender is organized
under the laws of the United States and is not subject to United States backup
withholding.
 
(i)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.16(i), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
(j)            Nothing in this Section shall be construed to require any Lender
to disclose any confidential information regarding its tax returns or affairs.
 
SECTION 2.17.        Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., Local Time, on the
date when due, in immediately available funds, without setoff or counterclaim. 
Any amounts received after such time on any date shall, unless the
Administrative Agent is able to distribute such amounts to the applicable
Lenders on such date, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent in New York at the offices for the
Administrative Agent set forth in Section 9.01, and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient in like funds promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder, whether such payments are made in
respect of principal or interest shall be made in Euros; provided that any other
payments (not in respect of principal or interest) may be paid in Dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due from Borrower hereunder, such funds shall be applied (i) first, to pay
interest and fees then due from Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, to pay principal then due from Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
30

--------------------------------------------------------------------------------

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon owing by Borrower than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders owing from Borrower to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement (including, without limitation, any application of funds attributable
to the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall
apply).  Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.
 
(d)          Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due from Borrower to the
Administrative Agent for the account of any Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Lenders, the amount due.  In such event, if
Borrower has not in fact made such payment, then each of such Lenders, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the interest rate reasonably determined
by the Administrative Agent as the rate applicable for overnight settlements
between banks for the amount paid by the Administrative Agent on behalf of
Borrower.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.17(d) or 9.03(c) or shall otherwise become a
Defaulting Lender, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender from or on
behalf of any Credit Party or otherwise in respect of the Obligations to satisfy
such Lender’s obligations to the Administrative Agent under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
 
31

--------------------------------------------------------------------------------

SECTION 2.18.         Mitigation Obligations; Replacement of Lenders; Purchase
Option.  (a)  If any Lender requests compensation under Section 2.14, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender. 
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)          (i) If any Lender (x) requests compensation under Section 2.14, or
(y) has failed to consent to a proposed amendment, waiver or other modification
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, or (ii) if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then Borrower and Time Warner, acting together, may,
at Borrower’s sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an Eligible Assignee that, solely in the case of clause (y) above, has consented
to such proposed amendment, waiver or other modification, that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) Borrower and Time Warner shall have received
the prior written consent of the Administrative Agent, which consent shall, in
each case, not unreasonably be withheld, (ii) such Lender shall have received
payment in cash of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will be made to a Lender reasonably expected to
result in a reduction in the compensation or payments to be paid by Borrower
pursuant to such section, and (iv) in the case of any such assignment and
delegation resulting from the failure to provide a consent to a proposed
amendment, waiver or other modification, the Eligible Assignee shall have given
such consent.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling Borrower and Time Warner to require
such assignment and delegation cease to apply.
 
32

--------------------------------------------------------------------------------

(c)           If at any time an Event of Default has occurred hereunder or under
the Reimbursement Agreement, Time Warner may, without the consent of Borrower,
at Time Warner’s sole expense and effort, upon notice to the Borrower and all,
but not less than all, Lenders and the Administrative Agent, require such
Lenders, within three Business Days following such notice, to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04, other than any requirement of Borrower consent), all
their interests, rights and obligations under this Agreement to Time Warner or
any of its Affiliates; provided that (i) each such Lender shall have received
payment in cash of an amount equal to the outstanding principal of its Loans,
accrued interest thereon and all other amounts payable to it hereunder, from
Time Warner or such Affiliate (the date such assignment is complete, the
“Purchase Date”).  By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans pursuant to the terms of the
form of the Assignment and Acceptance, and accordingly no other action by such
Lenders shall be required in connection therewith.  The foregoing shall not
limit the obligation of each Lender to execute and deliver an Assignment and
Acceptance in connection with an automatic assignment pursuant to this paragraph
(c), however any failure to so execute and deliver an Assignment and Acceptance
(whether prior to such assignment or promptly following such assignment) shall
not affect the validity of such assignment.
 
SECTION 2.19.        Intentionally Omitted.
 
SECTION 2.20.         Adoption of the Euro.  Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro in any Participating Member State and any relevant
market conventions or practices relating to the Euro.  Each obligation under
this Agreement of a party to this Agreement which has been denominated in the
National Currency Unit of a Subsequent Participant shall be redenominated into
the Euro in accordance with EMU Legislation immediately upon such Subsequent
Participant becoming a Participating Member State (but otherwise in accordance
with EMU Legislation).  If, in relation to the currency of any Subsequent
Participant, the basis of accrual of interest or fees expressed in this
Agreement with respect to such currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
Subsequent Participant becomes a Participating Member State; provided that if
any Loan in the currency of such Subsequent Participant which is subject to an
Interest Period is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Loan, at the end of the then current
Interest Period.
 
SECTION 2.21.  Additional Commitments. At any time prior to the Maturity Date,
Borrower and Time Warner, acting together, may from time to time, by written
notice to the Administrative Agent (which shall promptly deliver a copy to the
Lenders) executed by Borrower and Time Warner and one or more financial
institutions that qualify as Eligible Assignees (any such financial institution,
which may include any Lender, referred to in this Section as an “Incremental
Facility Lender”) add one new tranche of term facilities by requesting new term
loan commitments to be added (any such new tranche an “Incremental Facility” and
any loans made pursuant to an Incremental Facility, “Incremental Loans”) in an
amount for each Incremental Lender (which shall not be less than $5,000,000) set
forth in such notice and in aggregate principal amount not to exceed the lesser
of (x) $261,034,000 and (y) the then outstanding amount of the 2015 Notes;
provided that (i) no Lender shall have any obligation to provide any Incremental
Loans pursuant to this Section, (ii) the proceeds of the Incremental Loans shall
only be used for CME to repay the principal of the 2015 Notes, (iii) each
Incremental Facility Lender, if not already a Lender hereunder, shall be
reasonably satisfactory to the Administrative Agent (which approval shall not be
unreasonably withheld), (iv) each Incremental Facility Lender, if not already a
Lender hereunder, shall become a party to this Agreement by completing and
delivering to the Administrative Agent a duly executed accession agreement in a
form reasonably satisfactory to the Administrative Agent, Borrower and Time
Warner (an “Accession Agreement”), (v) no Default or Event of Default has
occurred and is continuing, (vi) the interest rate applicable to any Incremental
Facility will bear an interest rate acceptable to the Incremental Facility
Lenders, Borrower and Time Warner, and (vii) the maturity date with respect to
any Incremental Loans shall be November 1, 2019. Upon the effectiveness of any
Accession Agreement to which any Incremental Lender is a party, (i) such
Incremental Facility Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges accorded
a Lender and subject to all obligations of a Lender hereunder and (ii) Schedule
2.01 shall be deemed to have been amended to reflect the additional Commitment
of such Incremental Lender as provided in such Accession Agreement. Incremental
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Facility Amendment”) of this Agreement and, as appropriate, the
other Credit Documents, executed by Borrower, Guarantor and, as appropriate, the
Subsidiary Guarantors, each Incremental Facility Lender participating in such
tranche of Incremental Loans and the Administrative Agent.
 
33

--------------------------------------------------------------------------------

SECTION 2.22.         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          Borrower and Time Warner, acting together, may, at Borrower’s sole
expense and effort, upon notice to such Defaulting Lender and the Administrative
Agent, require such Defaulting Lender to assign, novate and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
with respect to its Loans to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment or
novation); provided that (i) so long as such Defaulting Lender is not the same
Lender (or an Affiliate thereof) serving as the Administrative Agent at such
time, Borrower and Time Warner shall have received the prior written consent of
the Administrative Agent, which consent, in each case, shall not be unreasonably
withheld or delayed, (ii) such Defaulting Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts) and (iii) any such
assignment shall not be deemed to be a waiver of any rights that Borrower, the
Administrative Agent or any other Lender shall have against the Defaulting
Lender; and
 
34

--------------------------------------------------------------------------------

(b)          the Credit Exposure of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby (if such Defaulting Lender is a Lender affected thereby).
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Each of Borrower and Guarantor, as applicable, represents and warrants (as to
itself, and in the case of Guarantor, the Restricted Subsidiaries (including the
Subsidiary Guarantors)) to the Lenders (except that only Guarantor shall make
the representations and warranties with respect to Sections 3.04, 3.06. 3.07,
3.09, 3.10, and 3.12(a)) that:
 
SECTION 3.01.        Organization; Powers.  Each Credit Party and each of the
Restricted Subsidiaries is duly organized, validly existing and, where
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Borrower Material
Adverse Effect or Material Adverse Effect, as applicable, is qualified to do
business in, and is, where applicable, in good standing in, every jurisdiction
where such qualification is required.
 
SECTION 3.02.        Authorization; Enforceability.  The Transactions are within
the Credit Parties’ corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder or shareholder action of such
Credit Parties.  Each Credit Document (other than each Note) has been, and each
Note when delivered hereunder will have been, duly executed and delivered by the
Credit Parties party thereto.  Each Credit Document (other than each Note)
constitutes, and each Note when delivered hereunder will be, a legal, valid and
binding obligation of each such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.        Governmental Approvals; No Conflicts.  The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, memorandum of association,
by-laws, bye-laws or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon such Credit Party or any of the Restricted Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by such Credit Party or any of the Restricted Subsidiaries and (d) will not
result in the creation or imposition of any Lien on any asset of such Credit
Party or any of the Restricted Subsidiaries; except, in each case (other than
clause (b)(ii) with respect to any Credit Party), such as could not,
individually or in the aggregate, reasonably be expected to result in a Borrower
Material Adverse Effect or Material Adverse Effect, as applicable.
 
35

--------------------------------------------------------------------------------

SECTION 3.04.         Financial Condition; No Material Adverse Change.  (a)  The
audited consolidated balance sheet and statements of operations, stockholders
equity and cash flows (including the notes thereto) of Time Warner and its
consolidated Subsidiaries as of and for the fiscal year ended December 31, 2013,
reported on by Ernst & Young LLP, independent public accountants, copies of
which have heretofore been furnished to each Lender, when combined with all
public filings with the SEC by any Credit Party since December 31, 2013 and
prior to the Signing Date, present fairly, in all material respects, the
financial position and results of operations and cash flows of Time Warner and
its consolidated Subsidiaries, as of such date and for such period, in
accordance with GAAP.
 
(b)          The unaudited consolidated balance sheet and statements of
operations, stockholders equity and cash flows of Time Warner and its
consolidated Subsidiaries as of and for the six-month period ended June 30,
2014, a copy of which has heretofore been furnished to each Lender, when
combined with all public filings with the SEC by any Credit Party since December
31, 2013 and prior to the Closing Date, present fairly, in all material
respects, the financial position and results of operations and cash flows of
Time Warner and its consolidated Subsidiaries, as of such date and for such
period, in accordance with GAAP, subject to normal year-end adjustments and the
absence of footnotes.

  
(c)           Since December 31, 2013, there has been no material adverse change
in the business, assets, operations or financial condition of Time Warner and
its consolidated Subsidiaries, taken as a whole.
 
SECTION 3.05.        Properties.  (a)  Such Credit Party and each of the
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property, except for defects in title or interests that
could not reasonably be expected to result in a Borrower Material Adverse Effect
or Material Adverse Effect, as applicable.
 
(b)          Such Credit Party and each of the Restricted Subsidiaries owns, or
is licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Credit Party or any of the Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Borrower
Material Adverse Effect or Material Adverse Effect, as applicable.
 
SECTION 3.06.         Litigation and Environmental Matters.  (a)  There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Guarantor,
threatened against or affecting Guarantor or any of the Restricted Subsidiaries
(i) which could reasonably be expected to be adversely determined and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
 
36

--------------------------------------------------------------------------------

(b)          Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (x) neither such Guarantor  nor any of the Restricted Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability or (iii) has received
notice of any claim with respect to any Environmental Liability and (y)
Guarantor has no knowledge of any basis for any Environmental Liability on the
part of any of the Restricted Subsidiaries.
 
SECTION 3.07.         Compliance with Laws and Agreements.  Guarantor and each
of the Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Event of
Default has occurred and is continuing.
 
SECTION 3.08.         Government Regulation.  No Credit Party, nor any of the
Restricted Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, or (b) is subject to
any other statute or regulation which regulates the incurrence of indebtedness
for borrowed money, other than, in the case of this clause (b), Federal and
state securities laws as could not, individually or in the aggregate, reasonably
be expected to result in a Borrower Material Adverse Effect or Material Adverse
Effect, as applicable.
 
SECTION 3.09.         Taxes.  Guarantor and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it or as part of the consolidated group of which it is a member, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which Guarantor or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10.         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11.  Disclosure. As of the Signing Date, all information heretofore or
contemporaneously furnished by or on behalf of each Credit Party or any of the
Restricted Subsidiaries (including all information contained in the Credit
Documents and the annexes, schedules and other attachments to the Credit
Documents, but not including any projected financial statements), when taken
together with the reports and other filings with the SEC made under the Exchange
Act by any Credit Party since December 31, 2013, is, and all other such
information hereafter furnished, including all information contained in any of
the Credit Documents, including any annexes or schedules thereto, by or on
behalf of such Credit Party or any of the Restricted Subsidiaries to or on
behalf of any Lender is and will be (as of their respective dates and the
Signing Date), true and accurate in all material respects and not incomplete by
omitting to state a material fact necessary to make such information not
misleading at such time. There is no fact of which any Credit Party is aware
that has not been disclosed to the Lenders in writing pursuant to the terms of
this Agreement prior to the date hereof and which, singly or in the aggregate
with all such other facts of which any Credit Party is aware, could reasonably
be expected to result in a Borrower Material Adverse Effect or Material Adverse
Effect, as applicable. All statements of fact and representation concerning the
present business, operations and assets of any Credit Party or any of its
Subsidiaries, the Credit Documents and the transactions referred to therein are
true and correct in all material respects.
 
37

--------------------------------------------------------------------------------

SECTION 3.12.         Anti-Corruption Laws and Sanctions Laws.  (a)  Time Warner
has implemented and will maintain in effect and enforce policies and procedures
designed to ensure compliance by Time Warner, its Subsidiaries and their
respective directors, officers and employees with applicable Anti-Corruption
Laws and Sanctions Laws, and is in compliance with applicable Anti-Corruption
Laws and Sanctions Laws in all material respects.  None of Time Warner or its
Subsidiaries or any director, officer or, to the knowledge of Time Warner or its
Subsidiaries, employee or agent of Time Warner or its Subsidiaries acting in
connection with or benefitting from the credit facility established hereby, is a
Sanctioned Person or violates applicable Sanctions Laws.  No Borrowing will be
made (A) for the purpose of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person, in
violation of applicable Anti-Corruption Laws or (B) where the proceeds thereof
shall be, directly or, to the knowledge of Time Warner or its Subsidiaries,
indirectly, used, lent, contributed or otherwise made available to any Person
for the purpose of financing, funding or facilitating any activities or business
of any Sanctioned Person or in any country or territory that is, or whose
government is, at the time of such funding, the subject of Sanctions Laws or
that would result in the imposition of sanctions against any Person or in the
violation of any Sanctions Laws by any Person (including any Person
participating in the Loans). To the knowledge of Time Warner or its
Subsidiaries, no Transactions will be undertaken in violation of applicable
Anti-Corruption Laws or Sanctions Laws.
 
(b)          Borrower has implemented and will maintain in effect and enforce
policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries and their respective directors, officers and employees with
applicable Anti-Corruption Laws and Sanctions Laws, and is in compliance with
applicable Anti-Corruption Laws and Sanctions Laws in all material respects. 
None of Borrower or  its Subsidiaries or any director, officer or, to the
knowledge of Borrower or its Subsidiaries, employee or agent of Borrower or its
Subsidiaries acting in connection with or benefitting from the credit facility
established hereby, is a Sanctioned Person or violates applicable Sanctions
Laws.  No Borrowing will be made (A) for the purpose of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person, in violation of applicable Anti-Corruption Laws or
(B) where the proceeds thereof shall be, directly or, to the knowledge of
Borrower or its Subsidiaries, indirectly, used, lent, contributed or otherwise
made available to any Person for the purpose of financing, funding or
facilitating any activities or business of any Sanctioned Person or in any
country or territory that is, or whose government is, at the time of such
funding, the subject of Sanctions Laws or that would result in the imposition of
sanctions against any Person or in the violation of any Sanctions Laws by any
Person (including any Person participating in the Loans). To the knowledge of
Borrower or its Subsidiaries, no Transactions will be undertaken in violation of
applicable Anti-Corruption Laws or Sanctions Laws.
 
38

--------------------------------------------------------------------------------

ARTICLE IV


CONDITIONS PRECEDENT
 
SECTION 4.01.         Signing Date Conditions.  This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)          Credit Documents.  The Administrative Agent (or its counsel) shall
have received (i) this Agreement executed and delivered by each party hereto and
(ii) the Guarantee, executed and delivered by Guarantor and the Subsidiary
Guarantors.
 
(b)          Opinion of Counsel.  The Administrative Agent shall have received
the favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Signing Date) of (i) DLA Piper UK LLP, counsel for
Borrower, (ii) Conyers Dill & Pearman, Bermuda counsel for Borrower, (iii)
Willkie Farr & Gallagher LLP, counsel for Guarantor and the Subsidiary
Guarantors and (iv) in-house counsel to Guarantor and the Subsidiary Guarantors,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.  The Credit Parties hereby request each such counsel to deliver such
opinions.
 
(c)          Closing Certificates.  The Administrative Agent shall have received
a certificate from each of Borrower and Guarantor, in form and substance
reasonably satisfactory to the Administrative Agent, dated the Signing Date and
signed by the president, a vice president, a financial officer or an equivalent
officer or managing director of such Credit Party, certifying (i) that the
representations and warranties contained in Article III are true and correct as
of such date and (ii) that no Default or Event of Default has occurred and is
continuing as of such date.
 
(d)          Authorizations, etc.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and, where
applicable, good standing of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Credit Parties, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(e)          No Default or Event of Default.  The Administrative Agent shall
have received a certificate signed by a Responsible Officer of Borrower
certifying that no Default or Event of Default shall have occurred and be
continuing hereunder and, unless waived by Time Warner, under the Existing Term
Loan Agreement, the Existing Revolving Credit Agreement or the 2017 PIK Notes.
 
39

--------------------------------------------------------------------------------

(f)           Representation and Warranties.  The Administrative Agent shall
have received a certificate signed by a Responsible Officer of each of Borrower
and Guarantor certifying that each of the representations and warranties made by
such Credit Party set forth in Article III hereof or in any other Credit
Document are true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty are true and correct in all respects) on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they are true and correct in all material respects
(unless such representation or warranty is already qualified by materiality, in
which case, such representation or warranty are true and correct in all
respects) as of such earlier date.
 
(g)          No Material Adverse Effect.  The Administrative Agent shall have
received a certificate signed by a Responsible Officer of Borrower certifying
that, since September 30, 2014, there has not occurred a material adverse effect
on the financial condition, business, results of operations, properties assets
or liabilities of Borrower and its Subsidiaries taken as a whole.
 
SECTION 4.02.         Closing Date Conditions.  The obligations of the Lenders
to make Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with Section
9.02):
 
(a)          Signing Date Conditions.  The conditions set forth in Section 4.01,
shall have been satisfied or waived in accordance with this Agreement on or
prior to the Closing Date.
 
(b)          Borrowing Request.  The Administrative Agent shall have received a
written, timely and duly executed and completed Borrowing Request in accordance
with the terms of Section 2.03.
 
(c)          No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing hereunder and, unless waived by Time
Warner, under the Reimbursement Agreement.
 
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Article IV, each
Lender that has signed this Agreement shall be deemed to have accepted, and to
be satisfied with, each document or other matter required under this Article IV
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Signing Date or Closing Date, as applicable, specifying
its objection thereto.  Notwithstanding the foregoing, the obligations of the
Lenders to make Loans shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m., London time, on December 29, 2014.
 
40

--------------------------------------------------------------------------------

ARTICLE V


AFFIRMATIVE COVENANTS
 
Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other
Obligations shall have been paid in full (but with respect to such other
Obligations only to the extent that actual amounts hereunder are owing at the
time the Loans, together with interest and fees, have been paid in full), each
of Borrower and Guarantor, as applicable, (for itself and, in the case of
Guarantor, the Restricted Subsidiaries (including the Subsidiary Guarantors))
covenants and agrees with the Lenders that; provided that any non-compliance of
covenants contained in Sections 5.01(g), 5.01(h), 5.01(i), 5.02, 5.03 to 5.07
and 5.09 solely as the result of the actions or inactions of Borrower and its
Subsidiaries shall not constitute a breach under such Sections unless such
non-compliance has occurred for 10 Business Days after notice thereof has been
given to Guarantor (any such period, a “Guarantor Notice Period”):
 
SECTION 5.01.         Financial Statements and Other Information.  Guarantor
will furnish (or, in the case of paragraphs (g), (h) and (i), Borrower will
furnish) to the Administrative Agent at its New York office (who will distribute
copies to each Lender):
 
(a)          within 105 days after the end of each fiscal year of Time Warner
(commencing with the fiscal year ending December 31, 2014), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year and its unaudited
Adjusted Financial Statements for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, and, (i) in the
case of the audited financial statements, reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Time Warner and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) in the case of the Adjusted Financial Statements, certified by
one of Time Warner’s Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Time Warner and
the consolidated Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided that (x) so long as no Event of Default
has occurred and is continuing, Time Warner shall not be required to furnish
Adjusted Financial Statements for any fiscal year if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
year and (y) in no case shall Borrower be required to deliver any financial
statements of Guarantor to any Lender;
 
41

--------------------------------------------------------------------------------

(b)          within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Time Warner, its unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
and its unaudited Adjusted Financial Statements as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of Time Warner’s Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Time Warner and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes; provided that so long as no Event of
Default has occurred and is continuing, Time Warner shall not be required to
furnish Adjusted Financial Statements for any fiscal quarter if all Unrestricted
Subsidiaries (other than any such Unrestricted Subsidiaries that are already
treated as equity investments on Time Warner’s financial statements) on a
combined basis would not have constituted a Material Subsidiary for such fiscal
quarter;
 
(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of Time Warner (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01, 6.02(a) and 6.03(a) and (j) and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04, which has not been previously disclosed by Time Warner pursuant to
this paragraph (c), and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
(d)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by Time
Warner with the SEC or with any national securities exchange, or distributed by
Time Warner to its security holders generally, as the case may be (other than
registration statements on Form S-8, filings under Section 16(a) or 13(d) of the
Exchange Act and routine filings related to employee benefit plans);
 
(e)          any notice delivered to the administrative agent under Section 5.02
of the Time Warner Credit Agreement;
 
(f)          Intentionally omitted.
 
(g)          within 105 days after the end of each fiscal year of Borrower
(commencing with the fiscal year ending December 31, 2014), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, and, in the
case of the audited financial statements, reported on by Deloitte LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
42

--------------------------------------------------------------------------------

(h)          within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower, its unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of Borrower’s
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end adjustments and the absence of footnotes;
 
(i)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Borrower
or any of its Subsidiaries, including information necessary to carry out “know
your customer” requirements, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request (it being
understood that Borrower and such Subsidiaries shall not be required to provide
any information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure); and
 
(j)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Time
Warner or any of its Subsidiaries, including information necessary to carry out
“know your customer” requirements, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request (it
being understood that Time Warner and such Subsidiaries shall not be required to
provide any information or documents which are subject to confidentiality
provisions the nature of which prohibit such disclosure);
 
Information required to be delivered pursuant to paragraphs (a), (b), (d), (g)
and (h) shall be deemed to have been delivered on the date on which Borrower or
Time Warner, as applicable, provides notice to the Administrative Agent, or as
the case may be the Administrative Agent gives notice to the Lenders, that such
information has been posted on Borrower’s or Time Warner’s website, as
applicable, on the internet at the website address listed on the signature pages
of such notice, at www.sec.gov or at another website identified in such notice
and accessible by the Lenders without charge; provided that (x) Borrower shall
deliver paper copies of the reports and financial statements referred to in
paragraphs (g), (h), and (i) of this Section 5.01 to the Administrative Agent or
any Lender who requests Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) Time Warner shall deliver paper copies of the reports and
financial statements referred to in paragraphs (a), (b), (d) and (j) of this
Section 5.01 to the Administrative Agent or any Lender who requests Time Warner
to deliver such paper copies until written notice to cease delivering paper
copies is given by the Administrative Agent or such Lender.
 
43

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary above in this Section 5.01, so long as
a Lender is also a lender under the Time Warner Credit Agreement, in the event
Time Warner delivers to such Lender, or to the administrative agent under the
Time Warner Credit Agreement, any information which is the same as that required
to be delivered pursuant to this Section 5.01 in order to satisfy its
obligations under the Time Warner Credit Agreement, Time Warner will be deemed
to have satisfied its obligations to the Administrative Agent hereunder. 
Additionally, if a Lender is not also a lender under the Time Warner Credit
Agreement, in the event Time Warner delivers to such Lender a copy of any
information required to be delivered pursuant to Sections 5.01 or 5.02 of the
Time Warner Credit Agreement, Time Warner will be deemed to have satisfied its
obligations to the Administrative Agent hereunder.   Notwithstanding the
foregoing, if, after the Signing Date, any amendment, waiver, consent, amendment
and restatement, supplement or other modification of Section 5.01 or 5.02 of the
Time Warner Credit Agreement shall modify the information required to be
delivered thereunder such that it is no longer the same as that required to be
delivered pursuant to Section 5.01(a)-(e) and (j) above, this paragraph shall
not apply.
 
SECTION 5.02.         Notices of Material Events.  Borrower will furnish, to the
Administrative Agent (who will distribute copies to the Lenders) prompt written
notice of the following, upon any such event becoming known to any Responsible
Officer of Borrower:
 
(a)          the occurrence of any Default (without giving effect to any
applicable Guarantor Notice Period);
 
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Borrower or
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and
 
(c)          any other development that results in, or could reasonably be
expected to result in, a Borrower Material Adverse Effect.
 
Each of the foregoing notices delivered under this Section shall be accompanied
by a statement of a Financial Officer or other executive officer of Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.  In addition,
Borrower shall promptly furnish to the Administrative Agent copies of any
notices of default (or similar events) delivered under the Reimbursement
Agreement.
 
SECTION 5.03.         Existence; Conduct of Business.  Borrower will do all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.04.
 
44

--------------------------------------------------------------------------------

SECTION 5.04.         Payment of Obligations.  Borrower will pay its
obligations, including Tax liabilities, that, if not paid, could reasonably be
expected to result in a Borrower Material Adverse Effect, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) Borrower has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Borrower Material Adverse Effect.
 
SECTION 5.05.         Maintenance of Properties; Insurance.  Borrower will (a)
keep and maintain all property material to the conduct of its business (taken as
a whole) in good working order and condition, ordinary wear and tear excepted,
and (b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (it being understood that, to the extent consistent with
prudent business practice, a program of self-insurance for first or other loss
layers may be utilized), except in the case of (a) or (b) where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Borrower Material Adverse Effect.
 
SECTION 5.06.         Books and Records; Inspection Rights.  Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine its books and records, and to discuss its
affairs, finances and condition with its officers and, so long as a
representative of Borrower is present, or Borrower has consented to the absence
of such a representative, independent accountants (in each case subject to
Borrower’s or its Subsidiaries’ obligations under applicable confidentiality
provisions), all at such reasonable times and as often as reasonably requested.
 
SECTION 5.07.         Compliance with Laws.  Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Borrower Material Adverse Effect.
 
SECTION 5.08.         Use of Proceeds.  The proceeds of the Loans will be used
solely to fund the redemption of the 2017 Notes (including principal and
premium).  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.
 
SECTION 5.09.        Fiscal Periods; Accounting.  Borrower will keep the same
financial reporting periods as are in effect on the date hereof.
 
45

--------------------------------------------------------------------------------

ARTICLE VI


NEGATIVE COVENANTS
 
Until all the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other
Obligations have been paid in full (but with respect to such other Obligations
only to the extent that actual amounts hereunder are owing at the time the
Loans, together with interest and fees, have been paid in full) Guarantor (and,
with respect to Section 6.04(b), the Borrower) covenants and agrees (for itself
and in the case of Guarantor, the Restricted Subsidiaries) with the Lenders
that:
 
SECTION 6.01.         Consolidated Leverage Ratio.  The Consolidated Leverage
Ratio as of the last day of any period of four consecutive fiscal quarters of
Time Warner (including the fiscal quarter ending September 30, 2014) will not
exceed 4.50 to 1.00.
 
SECTION 6.02.         Indebtedness.  Time Warner will not permit any of the
Restricted Subsidiaries (other than a Credit Party) to, create, incur, assume or
permit to exist any Indebtedness, except:
 
(a)          with respect to all such Restricted Subsidiaries, Indebtedness of
up to an aggregate principal amount of $2,500,000,000 at any time outstanding;
 
(b)          Indebtedness of any such Restricted Subsidiary to Guarantor or any
Subsidiary;
 
(c)          Guarantee Obligations of any such Restricted Subsidiary with
respect to Indebtedness of Guarantor  or any wholly owned Restricted Subsidiary;
 
(d)          Indebtedness of any such Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any property, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such property or secured by a Lien on any such property prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) with respect to any such property shall not exceed 110% of the
purchase price for, or the cost of construction or improvement of, such
property;
 
(e)          Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof; provided that (x) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (y) such Indebtedness does
not, directly or indirectly, have recourse (including by way of setoff) to Time
Warner or any of the Restricted Subsidiaries or any asset thereof other than to
the Person so acquired and its Subsidiaries and the assets of the Person so
acquired and its Subsidiaries; and
 
46

--------------------------------------------------------------------------------

(f)           Film Financings.
 
SECTION 6.03.         Liens.  Time Warner will not, and will not permit any of
the Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except:
 
(a)          any Lien on any property or asset of Time Warner or any Subsidiary
existing on the date hereof; provided that such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewal and
replacements thereof that do not increase the outstanding principal amount
thereof and such Liens do not secure an aggregate principal amount of
Indebtedness in excess of $200,000,000 or apply to property or assets of Time
Warner and the Restricted Subsidiaries in excess of $200,000,000;
 
(b)          any Lien existing on any property or asset prior to the acquisition
thereof by Guarantor or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Guarantor or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
 
(c)          Liens on property acquired, constructed or improved by Guarantor or
any Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.02, (ii) the Indebtedness secured thereby
does not exceed 110% of the cost of acquiring, constructing or improving such
property and (iii) such security interests shall not apply to any other property
or assets of Guarantor or any of its Subsidiaries;
 
(d)          Liens to secure Film Financings; provided that such Liens shall
extend only to the property or assets acquired with such Film Financing;
 
(e)          any Copyright Liens securing obligations specified in the
definition thereof;
 
(f)           Liens securing Indebtedness of Guarantor or any Restricted
Subsidiary and owing to Guarantor or to a Restricted Subsidiary of Guarantor;
 
(g)          Liens on interests in or investments in any Unrestricted Subsidiary
or in any other Person that is not a Subsidiary of Time Warner securing
Indebtedness of such Unrestricted Subsidiary or such other Person;
 
(h)          Liens for taxes, assessments or governmental charges or levies not
yet due and payable or which are being contested in good faith by appropriate
proceedings;
 
47

--------------------------------------------------------------------------------

(i)            Liens incidental to the ordinary conduct of Guarantor’s business
or the ownership of its assets which were not incurred in connection with the
borrowing of money, such as carrier’s, warehousemen’s, materialmen’s, landlord’s
and mechanic’s liens, and which do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the ordinary
course of its business; and
 

(j)            other Liens in respect of property or assets of Time Warner or
any Restricted Subsidiary so long as at the time of the securing of any
obligations related thereto, the aggregate principal amount of all such secured
obligations does not exceed 5% of the Consolidated Total Assets of Time Warner
at such time (it being understood that any Lien permitted under any other clause
in this Section 6.03 shall not be included in the computation described in this
paragraph).
 
SECTION 6.04.        Mergers, Etc.  (a) Guarantor will not, and will not permit
any of the Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or a substantial portion of Guarantor’s consolidated
assets, or all or a substantial portion of the stock of all of the Restricted
Subsidiaries, taken as a whole (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, unless (i) at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing and (ii) after giving effect to any such transaction, the
business, taken as a whole, of Guarantor and the Restricted Subsidiaries shall
not have been altered in a fundamental and substantial manner from that
conducted by them, taken as a whole, immediately prior to the Signing Date;
provided that (x) Guarantor shall not merge into or consolidate with such other
Person, unless Guarantor shall survive such consolidation or merger, (y)
Guarantor shall not liquidate or dissolve and (z) a Subsidiary Guarantor shall
not liquidate or dissolve except into Guarantor or another Subsidiary Guarantor.
 
(b)          Borrower will not merge into, amalgamate or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or a substantial portion of Borrower’s consolidated
assets, or liquidate or dissolve.
 
SECTION 6.05.        Investments.  Guarantor will not, and will not cause or
permit any of the Restricted Subsidiaries to, make any Investment (other than
any Investment in the ordinary course of the operation of its business) if,
before or after giving effect to the commitment thereto on a pro forma basis, an
Event of Default shall have occurred and be continuing.
 
SECTION 6.06.         Restricted Payments.  Guarantor will not declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
Guarantor may (a) declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock and (b) make Restricted
Payments so long as after giving effect to the making of such Restricted
Payment, no Event of Default shall have occurred and be continuing on a pro
forma basis.
 
48

--------------------------------------------------------------------------------

SECTION 6.07.         Transactions with Affiliates.  Guarantor will not, and
will not permit any of the Restricted Subsidiaries to, directly or indirectly,
enter into any material transaction with any of its Affiliates, except (a)
transactions entered into prior to the date hereof or contemplated by any
agreement entered into prior to the date hereof, (b) in the ordinary course of
business or at prices and on terms and conditions not less favorable to
Guarantor or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (c) transactions between or among Guarantor and
the Restricted Subsidiaries or between or among Restricted Subsidiaries, (d) any
arrangements with officers, directors, representatives or other employees of
Guarantor and its Subsidiaries relating specifically to employment as such and
(e) transactions that are otherwise permitted by this Agreement.
 
SECTION 6.08.        Unrestricted Subsidiaries.  (a)  Schedule 6.08 sets forth
those Subsidiaries of Guarantor that have been designated as Unrestricted
Subsidiaries as of the Signing Date, which Subsidiaries do not include any
Subsidiary Guarantors.  Guarantor may designate any other of its Subsidiaries
(other than a Subsidiary Guarantor) as Unrestricted Subsidiaries from time to
time in compliance with the provisions of this Section 6.08.  Guarantor will not
designate any of its Subsidiaries as an Unrestricted Subsidiary unless at the
time such Subsidiary is designated as an Unrestricted Subsidiary, before and
after giving effect to such designation on a pro forma basis, no Event of
Default shall have occurred and be continuing, as certified in an Officers’
Certificate delivered to the Administrative Agent at the time of such
designation.  Such Officers’ Certificate also shall state the specific purpose
for which such designation is being made.  All Subsidiaries of Unrestricted
Subsidiaries shall be Unrestricted Subsidiaries.
 
(b)          Guarantor may designate or redesignate any Unrestricted Subsidiary
as a Restricted Subsidiary from time to time in compliance with the provisions
of this Section 6.08.  Guarantor will not designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, unless at the time such
Unrestricted Subsidiary is so designated or redesignated as a Restricted
Subsidiary, after giving effect to such designation or redesignation on a pro
forma basis, no Event of Default shall have occurred and be continuing, as
certified in an Officer’s Certificate delivered to the Administrative Agent at
the time of such designation or redesignation.
 
(c)          Notwithstanding anything to the contrary above in this Section
6.08, so long as a Lender is also a lender under the Time Warner Credit
Agreement, any Officer’s Certificate delivered under the Time Warner Credit
Agreement designating or re-designating, as applicable, any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary shall be deemed to satisfy the requirements of this Section 6.08 and
such Subsidiary shall be an Unrestricted Subsidiary or Restricted Subsidiary, as
applicable, for all purposes under this Agreement. Additionally, if a Lender is
not also a lender under the Time Warner Credit Agreement, in the event Time
Warner delivers to the Administrative Agent a copy of any certificate delivered
pursuant to Section 6.08 of the Time Warner Credit Agreement, Time Warner will
be deemed to have satisfied the requirements of this Section 6.08. 
Notwithstanding the foregoing, if, after the Signing Date, any amendment,
waiver, consent, amendment and restatement, supplement or other modification of
Section 6.08 of the Time Warner Credit Agreement modifies the requirements
therein so they are no longer the same as those in this Section 6.08, this
paragraph shall not apply.
 
49

--------------------------------------------------------------------------------

ARTICLE VII


EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a)          Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
 
(b)          Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of any Credit Party in any Credit Document or any amendment or modification
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Credit Document or any amendment
or modification thereof, shall prove to have been incorrect in any material
respect when made or deemed made;
 
(d)          any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02 or 5.03 (with respect to any
Credit Party’s existence) or in Article VI;
 
(e)          any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in the Credit Documents (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to Borrower and
Guarantor;
 
(f)           Guarantor or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace periods;
 
(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
50

--------------------------------------------------------------------------------

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i)            any Credit Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Material Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;
 
(j)            any Credit Party or any Material Subsidiary shall become unable,
admit in writing or fail generally to pay its debts as they become due;
 
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $200,000,000 (to the extent not covered by insurance) shall
be rendered against Guarantor, any Material Subsidiary or any combination
thereof or any action shall be legally taken by a judgment creditor (whose
liquidated judgment, along with those of any other judgment creditor’s, exceeds
$200,000,000) to attach or levy upon any assets of Guarantor or any Material
Subsidiary to enforce any such judgment, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, vacated or bonded pending appeal;
 
(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events (with respect to which Guarantor has a liability which
has not yet been satisfied) that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
 
(m)         except as otherwise permitted by this Agreement, the Guarantee shall
cease, for any reason, to be in full force and effect with respect to Guarantor
or any Subsidiary Guarantor or any such Credit Party shall so assert;
 
51

--------------------------------------------------------------------------------

(n)          a Change in Control shall occur; or
 
(o)          an “Event of Default” shall have occurred and be continuing under
the Reimbursement Agreement if the Purchase Date has occurred, regardless of
whether the “Event of Default” occurred before or after the Purchase Date;
 
then, and in every such event (other than an event with respect to Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to each of Borrower and
Guarantor, declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Borrower; and in
case of any event with respect to Borrower described in clause (h) or (i) of
this Article, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower.
 
ARTICLE VIII


THE ADMINISTRATIVE AGENT
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
Each bank serving as an Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or Affiliate thereof as if it were not an
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or, if so specified by this
Agreement, all the Lenders) and (c) except as expressly set forth herein and in
the other Credit Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or, if so specified by this Agreement, all the Lenders, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.02) or in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered under any Credit Document
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in the Credit
Documents or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Credit Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
52

--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message) believed by it to be genuine and to have been signed, sent or otherwise
authenticated by a proper Person.  An initial list of the respective proper
Persons with respect to each of the Credit Parties appears on Schedule 8. 
Schedule 8 shall not be altered except in writing by a Person appearing thereon
(or by a successor to such Person occupying the equivalent office).  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon so long as such statement, in the case
of a Borrowing Request, complies with the requirements of Section 2.03 in all
material respects (it being understood that oral notices of borrowing will be
confirmed in writing by Borrower in accordance with Section 2.03).  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
53

--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (i) the Administrative Agent may be removed by Time
Warner at any time after the Purchase Date and (ii) the Administrative Agent may
resign at any time by notifying the Lenders and Borrower.  Upon any such
resignation or removal pursuant to clause (i) above, the Required Lenders shall
have the right, in consultation with Borrower, to appoint a successor which, so
long as no Event of Default is continuing, shall be reasonably acceptable to
Borrower.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or the Administrative Agent
is removed pursuant to clause (i) above, then the retiring or removed
Administrative Agent, as the case may be, may, on behalf of the Lenders, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the removed or retiring (or retired) Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder or under the other Credit Documents.  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor;
provided that the predecessor Administrative Agent shall pay the unearned
portion of any fees paid in advance to either the successor Administrative Agent
or Borrower.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by it while it was acting as Administrative Agent.
 
The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), ratably according to their Credit Exposures in effect on the
date on which indemnification is sought under this Article VIII (or, if
indemnification is sought after the date upon which the Loans shall have been
paid in full, ratably in accordance with their Credit Exposures immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.  The agreements in this paragraph shall survive the
payment of the Loans and all other amounts payable hereunder.
 
54

--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
ARTICLE IX


MISCELLANEOUS
 
SECTION 9.01.         Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by facsimile or sent by electronic communication
(including email and Internet or intranet websites), as follows:
 
(i)            if to CME, to it at:
 
Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic
Facsimile:    + 420-242-464-483
Attention:   Legal Counsel


with a copy to (which shall not constitute notice):
 
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attention:    Jeffrey A. Potash
Tony Lopez
Facsimile:     + 1 (212) 335-4510
 
and to Time Warner (as set out below)
 
(ii)          if to Time Warner, to it at One Time Warner Center, New York, NY
10019, Attention of Chief Financial Officer (Facsimile No. (212) 484-7175), with
copies to (w) its General Counsel (Facsimile No. (212) 484-7167) and its
Treasurer (Facsimile No. (212) 484-7151), (x) Steve Kapner (Facsimile No. (212)
484-7151), (y) Lee Galvez (Facsimile No. (212) 484-7151) and to (z) CME (as set
out above);
 
55

--------------------------------------------------------------------------------

(iii)         if to the Administrative Agent, to BNP Paribas, 787 Seventh
Avenue, New York, NY 10019, Attention Maria Mulic (Facsimile No. (212) 471-6368;
Telephone No. (212) 471-7937; email: maria.mulic@us.bnpparibas.com), with a copy
to BNP Paribas, 787 Seventh Avenue, New York, NY 10019, Attention Nicole
Rodriguez (Facsimile No. (917) 472-4777; Telephone No. (212) 841-2781; email:
nicole.rodriguez@us.bnpparibas.com), and for purposes of payments and matters
relating to Loans, to BNP Paribas RCC, Inc., as agent for BNP Paribas, 525
Washington Blvd., Jersey City, New Jersey 07310, Attention: Loan Servicing
(Facsimile No. (201) 616-7909); and
 
(iv)        if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
 
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received prior to or during the recipient’s normal business hours.
 
SECTION 9.02.        Waivers; Amendments; Release of Subsidiary Guarantors. 
(a)  No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by Borrower therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)          Except as provided in Section 2.21 with respect to an Incremental
Facility Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by Borrower, Guarantor and the Required Lenders or by
Borrower, Guarantor and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) amend,
waive, modify or otherwise change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (iii) subject to paragraph (c) below, release Guarantor
or any Subsidiary Guarantor under the Guarantee without the written consent of
each Lender or (iv) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (it being understood that, solely with the
consent of the parties prescribed by Section 2.21 to be parties to an
Incremental Facility Amendment, Incremental Loans may be included in the
determination of Required Lenders on substantially the same basis as the initial
Commitments and the initial Loans are included on the Signing Date and the
Closing Date, as the case may be); provided further that, with or without the
agreement or consent of the Required Lenders an agreement or agreements may (y)
reduce the principal amount of any Loan, reduce the rate of interest thereon or
reduce any fees payable hereunder, with (but only with) the written consent of
each Lender directly affected thereby or (z) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, with
(but only with) the written consent of each Lender directly affected thereby;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.  It is understood and agreed that
Borrower or Guarantor shall be permitted to cause additional Affiliates to,
directly or indirectly, guarantee Obligations of Borrower without the consent of
any Lender or the Administrative Agent.
 
56

--------------------------------------------------------------------------------

(c)          Any term or provision of any Credit Document to the contrary
notwithstanding, a Subsidiary Guarantor shall be automatically released from its
obligations under the Guarantee, and the guaranty of such Subsidiary Guarantor
shall be automatically released, upon receipt by the Administrative Agent of a
certificate of a Responsible Officer of Time Warner certifying that such
Subsidiary Guarantor has no outstanding Indebtedness For Borrowed Money as of
the date of such certificate, other than any other guarantee of Indebtedness For
Borrowed Money that will be released concurrently with the release of such
guaranty.  In connection with any such release, the Administrative Agent shall
execute and deliver to Time Warner or the applicable Subsidiary Guarantor, at
Time Warner’s expense, all documents and shall take all such actions as are
reasonably requested by Time Warner to evidence such release and to effect the
release of such Subsidiary Guarantor’s guaranties and other obligations
contained in the Guarantee.  The execution and delivery of documents pursuant to
this Section shall be without recourse to or representation or warranty by the
Administrative Agent.
 
(d)          Notwithstanding any provision herein to the contrary, this
Agreement and any Credit Document may be amended to cure any ambiguity, mistake,
omission, defect, or inconsistency with the consent of Borrower, Guarantor and
the Administrative Agent; provided that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
 
SECTION 9.03.         Expenses; Indemnity; Damage Waiver.  (a)  Borrower shall
pay (i) all reasonable out‑of‑pocket expenses incurred by the Arrangers,
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
preparation and administration of the Credit Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or the Lenders,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent the Lenders in connection with the enforcement or
protection of its rights in connection with any Credit Document, including its
rights under this Section, or in connection with the Loans made, including in
connection with any workout, restructuring or negotiations in respect thereof,
it being understood that the Administrative Agent, and the Lenders shall use,
and Borrower shall only be required to pay such fees, charges and disbursements
of, a single counsel, unless (and to the extent) conflicts of interests require
the use of more than one counsel.
 
57

--------------------------------------------------------------------------------

(b)          Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of, or the proposed use of, the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower, or any Environmental Liability related in any way to
Borrower, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee (or
a Related Party of such Indemnitee).
 
(c)          To the extent that Borrower fails to pay any amount required to be
paid to the Administrative Agent, under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
pro rata share (which shall be a percentage equal to the sum of such Lender’s
Credit Exposure divided by the sum of the Credit Exposure of all the Lenders as
of the time that the applicable unreimbursed expense or indemnity payment is
sought; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.
 
(d)          To the extent permitted by applicable law, Borrower shall not
assert, and Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.

58

--------------------------------------------------------------------------------

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04.         Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender except in accordance
with Section 6.04 (and any attempted assignment or transfer by such Credit Party
without such consent shall be null and void).  Nothing in this Agreement,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)          Any Lender other than a Conduit Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or a Lender
Affiliate, each of Borrower, Time Warner and the Administrative Agent must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), provided that, with respect to Borrower and
Time Warner, such consent shall be deemed to have been given if Borrower or Time
Warner, as applicable, has not responded to a proposed assignment within 15
Business Days following its receipt of notice of such proposed assignment, (ii)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining balance of the assigning Lender’s Loans,
each assignment of Loans shall not be less than an aggregate principal amount of
€15,000,000, (iii) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining balance of the
assigning Lender’s Loans, the remaining amount of the Loans of the assigning
Lender after giving effect to such assignment shall not be less than €15,000,000
unless, in the case of clauses (ii) or (iii), each of Borrower, Time Warner and
the Administrative Agent otherwise consents, (iv) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (v) except in the case of an
assignment to an Affiliate of the assigning Lender on or about the Closing Date,
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $2,500, and (vi) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; provided further
that any consent of Borrower or Time Warner otherwise required under this
paragraph shall not be required if an Event of Default under clause (a), (h) or
(i) of Article VII has occurred and is continuing.  Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall (i)
continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03)
and (ii) continue to be subject to the confidentiality provisions hereof.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.  Notwithstanding
the foregoing, any Conduit Lender may assign at any time to its designating
Lender hereunder without the consent of Borrower, Time Warner or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section.
 
59

--------------------------------------------------------------------------------

(c)          The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and stated interest on) the Loans to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent, and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(d)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(e)           Any Lender other than a Conduit Lender may, without the consent of
any Credit Party or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the applicable Credit Party, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first and second provisos to
Section 9.02(b) that affects such Participant.  Subject to paragraph (f) of this
Section, any Credit Party agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the applicable Credit Party, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
loans, or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
 
60

--------------------------------------------------------------------------------

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.16(g) as though it
were a Lender.
 
(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank
or other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.
 
(h)          Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (g) above.
 
(i)            Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
 
SECTION 9.05.         Survival.  All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid. 
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.
 
61

--------------------------------------------------------------------------------

SECTION 9.06.         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Lenders
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Notwithstanding the preceding
sentence and anything to the contrary in the Payment Service Conditions or
General Banking Conditions of BNP Paribas (or any of its Affiliates) signed by
Borrower, such Payment Service Conditions and General Banking Conditions will
not apply to this Agreement.  Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07.         Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by such Lender or any Affiliate of such Lender that is
primarily engaged in commercial banking activities and other indebtedness at any
time owing by such Lender to or for the credit or the account of any of the
Credit Parties (other than indebtedness related to commercial advertising and
marketing arrangements entered into in the ordinary course of business) against
any of and all the obligations of any of the Credit Parties now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
62

--------------------------------------------------------------------------------

SECTION 9.09.         Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)          Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c)          Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
63

--------------------------------------------------------------------------------

SECTION 9.12.         Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need‑to‑know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, provided that in connection with any such requirement by a
subpoena or similar legal process, Borrower or Time Warner, as applicable, is
given prior notice to the extent such prior notice is permissible under the
circumstances and an opportunity to object to such disclosure, (d) to any other
party to this Agreement for purposes directly related to the Credit Documents,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an express agreement for the benefit of the Credit
Parties containing provisions substantially the same as those of this Section,
to any (i) assignee (or Conduit Lender) of or Participant in, or any prospective
assignee (or Conduit Lender) of or Participant in, any of its rights or
obligations under this Agreement or (ii) counterparty to a hedging agreement
relating to the Credit Parties and their obligations (or such contractual
counterparty’s professional advisor), (g) with the consent of Borrower or Time
Warner, as applicable or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Credit Party or its Affiliates.  For the purposes of
this Section, “Information” means all information received from Borrower,
Guarantor or their respective Subsidiaries, whether oral or written, relating to
Guarantor, Borrower, their respective Subsidiaries, and their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Guarantor or Borrower; provided that, in the case of information
received from one or more of Guarantor or Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, including in accordance with Regulation FD as
promulgated by the SEC.  Borrower agrees to maintain the confidentiality of any
information relating to a rate provided by a Reference Bank, except that such
information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors on
a need‑to‑know basis, (b) as consented to by the applicable Reference Bank, (c)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that in connection with any such requirement by
a subpoena or similar legal process, the applicable Reference Bank is given
prior notice to the extent such prior notice is permissible under the
circumstances, (d) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder or (e) to the extent such information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Borrower on a nonconfidential basis from a source other than the
Administrative Agent or the applicable Reference Bank or its Affiliates.
 
64

--------------------------------------------------------------------------------

SECTION 9.13.        Acknowledgments.  Each of Guarantor and Borrower hereby
acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to Guarantor or Borrower arising out of or
in connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Guarantor and Borrower and the Lenders.
 
SECTION 9.14.        Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or under
any other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of Borrower in respect of any such sum due from it to
either the Administrative Agent or any Lender hereunder or under any other
Credit Document shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally adjudged to be due to the
Administrative Agent or such Lender in the Agreement Currency (as converted on
the date of final judgment), Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally adjudged to be due to the Administrative
Agent or such Lender in such currency, the Administrative Agent or such Lender
agrees to return the amount of any excess to Borrower (or to any other Person
who may be entitled thereto under applicable law).  The obligations of Borrower
contained in this Section 9.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
SECTION 9.15.         USA Patriot Act.  Each Lender hereby notifies Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Act.
 
65

--------------------------------------------------------------------------------

SECTION 9.16.         Guarantor Payment.  Notwithstanding anything to the
contrary contained herein, any payment due by Borrower under this Agreement may
be made, but shall not be required to be made, by Guarantor on behalf of
Borrower; provided that nothing in this Section 9.16 shall affect or limit the
obligations of Guarantor and the Subsidiary Guarantors under the Guarantee.
 
[Signature Pages Follow]
 


66

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., as Borrower
 
   
By:
/s/ David Sturgeon      
Name: David Sturgeon
     
Title: Chief Financial Officer
 



[Credit Agreement - Signature Page]
 

--------------------------------------------------------------------------------

 
TIME WARNER INC., as Guarantor
 
 
By:
/s/ Edward B. Ruggiero      
Name: Edward B. Ruggiero
     
Title: Senior Vice President & Treasurer
 



[Credit Agreement - Signature Page]
 

--------------------------------------------------------------------------------

 
BNP PARIBAS, as Administrative Agent and as Lender
 
   
By:
/s/ Nicolas Rabier      
Name: Nicolas Rabier
     
Title: Managing Director
 

 

 
By:
/s/ Nicole Rodriguez      
Name: Nicole Rodriguez
     
Title: Vice President
 

 
[Credit Agreement - Signature Page]
 

--------------------------------------------------------------------------------

 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
     
By:
/s/ Bruno Pezy      
Name: Bruno Pezy
     
Title: MD
     
By:
/s/ Stephane Ducroizet      
Name: Stephane Ducroizet
     
Title: MD
 



[Credit Agreement - Signature Page]
 

--------------------------------------------------------------------------------

Schedule 2.01
 
COMMITMENTS
Lender
Commitment
BNP Paribas
€ 150,800,000
Credit Agricole Corporate and Investment Bank
€ 100,000,000
TOTAL
€250,800,000

 

--------------------------------------------------------------------------------

SCHEDULE 2.03(A)

Loan Type:
A borrowing notice (pursuant and subject to Section 2.03, as applicable) must be
given not later than:
Prepayment notice (pursuant to Section 2.10) must be given not later than:
LOANS
     
Any Eurocurrency Borrowing
11:00 a.m. New York City time three (3) Business Days before the date of the
proposed Borrowing.
12:00 p.m. New York City time three (3) Business Days (or such shorter period of
time as reasonably acceptable to the Administrative Agent) before the date of
prepayment.

 

--------------------------------------------------------------------------------

SCHEDULE 6.08
 
UNRESTRICTED SUBSIDIARIES
 

1. TW Receivables, Inc.

2. Sellers, LLC

3. Witty, LLC

4. 281, LLC

5. Conspire, LLC

6. Stormy, LLC

7. Bandy, LLC

8. Umbria, LLC

9. LIS Distribution, Inc.

10. Love and War Distribution, Inc.

11. Starter, LLC

12. Like It, LLC

 

--------------------------------------------------------------------------------

SCHEDULE 8
 
LIST OF PROPER PERSONS



In the case of Borrower:
Dave Sturgeon
Chief Financial Officer
Sanjay Prasad
Deputy Chief Financial Officer

 
In the case of Guarantor and the Subsidiary Guarantors:


Name
Title
Howard M. Averill
Executive Vice President and Chief Financial Officer
Edward B. Ruggiero
Senior Vice President and Treasurer
Daniel J. Happer*
Vice President and Assistant Treasurer
Stephen N. Kapner*
Vice President and Assistant Treasurer
Eric Schott*
Vice President and Assistant Treasurer



*  The Administrative Agent may act upon verbal instructions with respect to
Guarantor and the Subsidiary Guarantors from Mr. Happer, Mr. Kapner or Mr.
Schott, which will be followed by written confirmation from one of the other
above-named officers.
 

--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement, dated as of November 14, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., TIME WARNER INC.,
the Lenders party thereto and BNP PARIBAS, as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
 
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1.  The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the amount set forth on Schedule 1 hereto for
the Commitments and Credit Exposure of the Assignor on the Effective Date of
this Assignment and Acceptance.
 
2.  The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Guarantor or Borrower, any of their Affiliates or any
other obligor or the performance or observance by Borrower, any of its
Affiliates or any other obligor of any of its respective obligations under the
Credit Agreement or any other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto.
 
3.  The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.04 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement and
other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

4.  The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”). 
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent (and Time Warner, to the extent required by Section
9.04(b) of the Credit Agreement) for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).  The Administrative Agent
shall keep records of this Assignment and Acceptance in accordance with Section
9.04(d) of the Credit Agreement.
 
5.  Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
 
6.  From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
7.  This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 

--------------------------------------------------------------------------------


Schedule 1
to Assignment and Acceptance with respect to the
Credit Agreement, dated as of November 14, 2014,

--------------------------------------------------------------------------------

among TIME WARNER INC., CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., the Lenders
party thereto and BNP PARIBAS,
as administrative agent (in such capacity, the “Administrative Agent”)
 
Name of Assignor:  _______________________
 
Name of Assignee:  _______________________
 
Effective Date of Assignment:  _________________
 
Amount of Credit Exposure Assigned
   
 
€ __________________
 
   

 
[Name of Assignee]
 
[Name of Assignor]
 
 
 
 
 
 
 
By:
  
 
By:
   
 
 
Title:
 
 
Title:
 





--------------------------------------------------------------------------------

Accepted for Recordation in the Register:
 
 
 
 
 
 
BNP PARIBAS, as
 
 
Administrative Agent
 
 
 
By:
    
Title:

 
Required Consents (if any):
 
[TIME WARNER INC.
 
 
 
By:
     
Title:]

 
[CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD.
 
 
 
By:
     
Title:]

 

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF GUARANTEE


GUARANTEE, dated as of November 14, 2014 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), made by TIME WARNER INC., a
Delaware corporation (“Time Warner”), HISTORIC TW INC., a Delaware corporation
(“Historic TW”), TURNER BROADCASTING SYSTEM, INC., a Georgia corporation
(“TBS”), and HOME BOX OFFICE, INC., a Delaware corporation (“HBO”) (each, a
“Guarantor”, and collectively, the “Guarantors”), in favor of BNP PARIBAS, as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders (the “Lenders”) party to the Credit Agreement, dated as of November 14,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted
limited company incorporated under the laws of Bermuda (“CME”), Time Warner, the
Lenders and the Administrative Agent.
 
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined below) to Borrower (as defined below) upon the terms and
subject to the conditions set forth therein;
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Lenders; and
 
WHEREAS, each Guarantor has determined that such Guarantor’s execution, delivery
and performance of this Guarantee may reasonably be expected to benefit the
Guarantor, directly or indirectly, and be in the interest of such Guarantor.
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to Borrower under the Credit
Agreement, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:
 
1.  Defined Terms.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
(a)           As used herein, “Borrower” means CME (or a successor or assign
permitted pursuant to Section 9.04 of the Credit Agreement).
 
(b)  As used herein, “Obligations” means the collective reference to the unpaid
principal of and interest on the Loans and all other obligations and liabilities
of Borrower to the Administrative Agent and the Lenders (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to Borrower whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement or any other Credit Document, in each case (x) whether on
account of principal, interest, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent and the Lenders that are required to be paid by Borrower
pursuant to the terms of the Credit Agreement or any other Credit Document), and
(y) whether or not allowed or allowable in any insolvency proceeding involving
the Borrower.
 
B-1

--------------------------------------------------------------------------------

(c)          As used herein, “Historic TW Obligations” has the meaning assigned
to such term in Section 2(c) of this Guarantee.
 
(d)          As used herein, “Indebtedness For Borrowed Money” of any Person,
means, for the purpose of Section 16, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments and (c) all guarantee
obligations of such Person with respect to Indebtedness For Borrowed Money of
others.  The Indebtedness For Borrowed Money of any Person shall include the
Indebtedness For Borrowed Money of any other entity (including any partnership
in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other contractual
relationship with such entity, except to the extent the terms of such
Indebtedness For Borrowed Money provide that such Person is not liable therefor.
 
(e)          As used herein, “Subsidiary Guarantor” means each of Historic TW,
HBO and TBS.
 
(f)        As used herein, “Time Warner Obligations” has the meaning assigned to
such term in Section 2(b) of this Guarantee.
 
(g)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.
 
(h)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
2.  Guarantee.
 
(a)         Time Warner hereby unconditionally, irrevocably and absolutely
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.
 
B-2

--------------------------------------------------------------------------------

(b)          Historic TW hereby unconditionally, irrevocably and absolutely
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by Time Warner when due (whether at the
stated maturity, by acceleration or otherwise) of its obligations and
liabilities under this Guarantee (the “Time Warner Obligations”), including
under Section 2(a) hereof.
 
(c)          Each of TBS and HBO hereby, jointly and severally, unconditionally,
irrevocably and absolutely guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
Historic TW when due (whether at the stated maturity, by acceleration or
otherwise) of its obligations and liabilities under this Guarantee (the
“Historic TW Obligations”), including under Section 2(b) hereof.
 
(d)         Notwithstanding anything herein to the contrary, no payment under
this Guarantee in respect of any Obligation, Time Warner Obligation or Historic
TW Obligation shall be due and payable until three Business Days after the
Obligation has become due and payable under the Credit Agreement (or would have
become due and payable under the Credit Agreement absent the imposition of the
automatic stay under Section 362 of the United States Bankruptcy Code).
 
(e)          This Guarantee shall remain in full force and effect until all
amounts owing to the Administrative Agent and the Lenders by Borrower on account
of the Obligations are paid in full and the Lenders’ commitments, if any, to
make Loans under the Credit Agreement are terminated.
 
(f)           Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Guarantee for such
purpose.
 
(g)         Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable Federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 3 hereof).
 
(h)  No payment or payments made by Borrower, any of the Guarantors or any other
Person or received or collected by the Administrative Agent or any Lender from
Borrower, any of the Guarantors, or any other Person by virtue of any action or
proceeding or any setoff or appropriation or payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder who shall, notwithstanding any such payment or payments
(other than payments made by such Guarantor in respect of the Obligations, Time
Warner Obligations or Historic TW Obligations or payments received or collected
from such Guarantor in respect of the Obligations, Time Warner Obligations or
Historic TW Obligations), remain liable for, in the case of Time Warner, the
Obligations, in the case of Historic TW, the Time Warner Obligations and, in the
case of TBS and HBO, the Historic TW Obligations, up to the maximum liability of
such Guarantor hereunder until the Obligations are paid in full and the Lenders’
commitments, if any, to make Loans under the Credit Agreement are terminated.
 
B-3

--------------------------------------------------------------------------------

(i)            This Guarantee shall terminate at the election of the
Administrative Agent following the purchase of the Loans by Time Warner or any
of its Affiliates on the Purchase Date pursuant to Section 2.18(c) of the Credit
Agreement.
 
3.  Right of Contribution.  Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof.  The
provisions of this Section shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.
 
4.  Right of Setoff.  (a) Time Warner hereby authorizes each Lender at any time
and from time to time when any amounts owed by Borrower under the Credit
Agreement are due and payable and have not been paid (taking into account any
applicable grace periods), to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of Time Warner (other than
indebtedness related to commercial advertising and marketing arrangements
entered into in the ordinary course of business) against any of and all of the
obligations of Time Warner to such Lender hereunder now or hereafter existing
under the Credit Agreement or any other Credit Document whether or not such
Lender has made any demand for payment.  Each Lender shall notify Time Warner
promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
(b)          Historic TW hereby authorizes each Lender at any time and from time
to time when any amounts owed by Time Warner under this Guarantee are due and
payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Historic TW (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of Historic TW to
such Lender hereunder now or hereafter existing under the Credit Agreement or
any other Credit Document whether or not such Lender has made any demand for
payment.  Each Lender shall notify Historic TW promptly of any such setoff and
the application made by such Lender of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender under this paragraph are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
B-4

--------------------------------------------------------------------------------

(c)           Each of TBS and HBO hereby authorizes each Lender at any time and
from time to time when any amounts owed by Historic TW under this Guarantee are
due and payable and have not been paid (taking into account any applicable grace
periods), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final), at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of either TBS or HBO (other than indebtedness related to
commercial advertising and marketing arrangements entered into in the ordinary
course of business) against any of and all of the obligations of TBS or HBO, as
applicable, to such Lender hereunder now or hereafter existing under the Credit
Agreement or any other Credit Document whether or not such Lender has made any
demand for payment.  Each Lender shall notify TBS and/or HBO, as the case may
be, promptly of any such setoff and the application made by such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of each Lender under
this paragraph are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
5.  No Subrogation.  Notwithstanding any payment or payments made by any
Guarantor hereunder, or any setoff or application of funds of any Guarantor by
any Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of the Administrative Agent or any Lender against Borrower or against any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Obligations, Time Warner Obligations
or Historic TW Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from Borrower in respect of payments made by
such Guarantor hereunder, until all amounts owing to the Administrative Agent
and the Lenders by Borrower on account of the Obligations are paid in full and
the Lenders’ commitments, if any, to make Loans under the Credit Agreement are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
 
B-5

--------------------------------------------------------------------------------

6.  Amendments, etc. with Respect to the Obligations; Waiver of Rights.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor, and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations,
Time Warner Obligations and Historic TW Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender,
and any of the Obligations, Time Warner Obligations and Historic TW Obligations
continued, (b) the Obligations, Time Warner Obligations and/or Historic TW
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, (c) the Credit Agreement and any other
Credit Document may be amended, modified, supplemented or terminated, in whole
or in part, and (d) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Obligations, Time Warner Obligations and/or Historic TW Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto.
 
7.  Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations,
Time Warner Obligations and/or Historic TW Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon this Guarantee or
acceptance of this Guarantee; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee; and all dealings
between Borrower or any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrower or any Guarantor
with respect to the Obligations, Time Warner Obligations or Historic TW
Obligations.  This Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance and not of collection without
regard to (a) the validity, regularity or enforceability of the Credit Agreement
or any other Credit Document, any of the Obligations, Time Warner Obligations or
Historic TW Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by Borrower or any other Person against the
Administrative Agent or any Lender, (c) whether or not any of the Obligations,
Time Warner Obligations or Historic TW Obligations  are from time to time
reduced, or extinguished (other than pursuant to Section 2(e) above), whether or
not recovery may be or hereafter become barred by any statute of limitations or
otherwise, and despite any arrangement or composition entered into in connection
with any bankruptcy or other proceeding or (d) any other circumstance whatsoever
(with or without notice to or knowledge of Borrower or any Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Borrower from the Obligations, of Time Warner from the Time Warner
Obligations or of Historic TW from the Historic TW Obligations, or of such
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
making a demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent and any Lender may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations, Time Warner Obligations or Historic TW Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower, any such other Guarantor or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of Borrower,
any such other Guarantor or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
B-6

--------------------------------------------------------------------------------

8.  Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations, Time Warner Obligations or Historic TW Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of Borrower’s or
any Guarantor’s property, or otherwise, all as though such payments had not been
made.
 
9.  Payments.  Each Guarantor hereby agrees that payments hereunder will be paid
to the Administrative Agent without setoff or counterclaim in the applicable
Currency at the office of the Administrative Agent as designated by the
Administrative Agent.
 
10.  Representations and Warranties.  To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each
Subsidiary Guarantor hereby represents and warrants to the Administrative Agent
and each Lender that the representations and warranties set forth in Article III
of the Credit Agreement as they relate to such Subsidiary Guarantor or to the
Credit Documents to which such Subsidiary Guarantor is a party, each of which is
hereby incorporated herein by reference, are true and correct as of the date
hereof, and the Administrative Agent and each Lender shall be entitled to rely
on each of them as if they were fully set forth herein (it being understood that
any representation or warranty set forth in Article III of the Credit Agreement
that is qualified by a reference to Time Warner and its Subsidiaries or
Restricted Subsidiaries taken as a whole shall not be deemed to apply to the
Subsidiary Guarantor individually).
 
11.  Authority of Administrative Agent.  Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and any or all of the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
B-7

--------------------------------------------------------------------------------

12.  Notices.  All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor shall be effected in the manner provided in
Section 9.01 of the Credit Agreement; any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1 hereto.
 
13.  Severability.  Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
14.  Integration.  This Guarantee and the other Credit Documents represent the
agreement of each Guarantor with respect to the subject matter hereof and there
are no promises or representations by any Guarantor, the Administrative Agent or
any Lender relative to the subject matter hereof not reflected herein or in the
other Credit Documents.
 
15.  Amendments in Writing.  None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the applicable Guarantor and the Administrative Agent;
provided that any right, power or privilege of the Administrative Agent or the
Lenders arising under this Guarantee may be waived by the Administrative Agent
and the Lenders in a letter or agreement executed by the Administrative Agent;
provided further that no such amendment or waiver shall release any Guarantor
from its obligations hereunder without the written consent of each Lender.
 
16. Release of Subsidiary Guarantors.  Any term or provision of any Credit
Document to the contrary notwithstanding, a Subsidiary Guarantor shall be
automatically released from its obligations under this Guarantee, and the
guarantee of such Subsidiary Guarantor shall be automatically released, upon
receipt by the Administrative Agent of a certificate of a Responsible Officer of
Time Warner certifying that such Subsidiary Guarantor has no outstanding
Indebtedness For Borrowed Money as of the date of such certificate, other than
any other guarantee of Indebtedness For Borrowed Money that will be released
concurrently with the release of such guarantee.  In connection with any such
release, the Administrative Agent shall execute and deliver to Time Warner or
the applicable Subsidiary Guarantor, at Time Warner’s expense, all documents and
shall take all such actions as are reasonably requested by Time Warner to
evidence such release and to effect the release of such Subsidiary Guarantor’s
guarantees and other obligations contained in the Guarantee.  The execution and
delivery of documents pursuant to this Section shall be without recourse to or
representation or warranty by the Administrative Agent.
 
B-8

--------------------------------------------------------------------------------

17.  No Waiver; Cumulative Remedies.  Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to Section 15
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
 
18.  Section Headings.  The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
19.  Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.
 
20.  Enforcement Expenses; Indemnity.  (a)  Each Guarantor agrees, jointly and
severally, to pay or reimburse each Lender and the Administrative Agent for all
its costs and expenses incurred in collecting against such Guarantor under this
Guarantee or otherwise enforcing or protecting any rights under this Guarantee
and the other Credit Documents to which such Guarantor is a party, including,
without limitation, the reasonable fees, charges and disbursements of any
counsel for the Lenders and the Administrative Agent, as and to the extent
provided in Section 9.03 of the Credit Agreement.
 
(b)       Time Warner shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby or by the Credit
Agreement, (ii) any Loan or the use of, or the proposed use of, the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Guarantor, or any
Environmental Liability related in any way to any Guarantor, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee (or a Related Party of such
Indemnitee).
 
B-9

--------------------------------------------------------------------------------

21. Appointment of Time Warner as Agent. Each of Historic TW, TBS and HBO hereby
irrevocably appoints Time Warner to act on its behalf as agent (in such capacity
the “Agent”) under the Reimbursement Agreement and the other Reimbursement
Documents (as defined in the Reimbursement Agreement) and authorizes the Agent
to take such actions on its behalf, and exercise such rights and remedies on its
behalf, as Time Warner deems necessary under the Reimbursement Agreement and
other Reimbursement Documents. Time Warner hereby accepts such appointment to so
act as Agent on behalf of each of Historic TW, TBS and HBO.  For the avoidance
of doubt, this Section shall not affect in any manner the obligations of the
Guarantors under this Guarantee or the rights and remedies of the Administrative
Agent and the Lenders under this Guarantee.
 
22.  Counterparts.  This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts (including by facsimile or
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
23.  Acknowledgements.
 
Each Guarantor hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Guarantee;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any other Credit Document, and the relationship between any or
all of the Guarantors, on the one hand, and the Administrative Agent and
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.
 
24.  GOVERNING LAW.  THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
25.  Jurisdiction; Consent to Service of Process.  (a)  Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee, or for recognition or
enforcement of any judgment, and each Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
B-10

--------------------------------------------------------------------------------

(b)          Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guarantee in any court referred to
in paragraph (a) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(c)          Each Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 12 of this Guarantee.  Nothing in this
Guarantee will affect the right of any party to this Guarantee to serve process
in any other manner permitted by law.
 
26.  WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).
 
[Remainder of page intentionally left blank]


B-11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.



 
TIME WARNER INC.
     
By:
      
Name: Edward B. Ruggiero
   
Title: Senior Vice President & Treasurer
           
HISTORIC TW INC.
     
By:
      
Name: Edward B. Ruggiero
   
Title: Senior Vice President & Treasurer
           
TURNER BROADCASTING SYSTEM, INC.
     
By:
      
Name: Edward B. Ruggiero
   
Title: Senior Vice President & Assistant Treasurer
         
HOME BOX OFFICE, INC.
     
By:
      
Name: Edward B. Ruggiero
   
Title: Senior Vice President & Assistant Treasurer
 

 

--------------------------------------------------------------------------------

SCHEDULE 1


Addresses for Notices
 
TIME WARNER INC.
One Time Warner Center
New York, NY  10019
Attention:  Chief Financial Officer
Facsimile No. (212) 484-7175
Attention:  General Counsel
Facsimile No.  (212) 484-7167
Attention:  Treasurer
Facsimile No. (212) 484-7151
Attention: Steve Kapner
Facsimile No. (212) 484-7151
Attention: Lee Galvez
Facsimile No. (212) 484-7151


HISTORIC TW INC.
One Time Warner Center
New York, NY  10019
Attention:  Treasurer
Facsimile No. (212) 484-7151
Attention:  General Counsel
Facsimile No.  (212) 484-7167
 
TURNER BROADCASTING SYSTEM, INC.
1 CNN Center
Atlanta, GA  30348
Attention:  Chief Financial Officer
Facsimile No.  (404) 827-4069
Attention:  General Counsel
Facsimile No. (404) 827-2381


With a copy to Time Warner at its address set forth above.


HOME BOX OFFICE, INC.
1100 Avenue of the Americas
New York, NY  10036
Attention:  Chief Financial Officer
Facsimile No.   (212) 364-4009
Attention:  General Counsel
Facsimile No.   (212) 364-4656


With a copy to Time Warner at its address set forth above.
 
 

--------------------------------------------------------------------------------